Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 1 of 90 PageID #: 117




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

 LISA MARIE MONTGOMERY,    )
                           )
 Petitioner,               )
                           )                     Case No. 2:21-cv-00020-JPH-DLP
        v.                 )
                           )
 WARDEN OF USP TERRE HAUTE,)
 MICHAEL CARVAJAL,         )
 JEFFREY ROSEN,            )                     SCHEDULED FOR EXECUTION
                           )
                           )                     January 12, 2021
 Respondents.              )



                 PETITION FOR WRIT OF HABEAS CORPUS
                      PURSUANT TO 28 U.S.C. § 2241
                              (corrected)

                               I. INTRODUCTION

       Ms. Montgomery suffers from several mental illnesses and defects;1

 Respondent’s agents have been medicating her for sixteen years for these illnesses

 that result in dissociation and psychosis. Given her childhood,2 her inherited

       1
        Montgomery v. United States, No. 4:12-cv-08001-GAF, slip op. at 85
 (W.D. Mo. Mar. 3, 2017)(2255 Proceedings)(“Order”). See Appendix (App.) A,
 filed with this petition.
       2
         Ms. Montgomery’s stepfather Jack Kleiner entered her life when she was
 five years old. He made her his sexual captive as he and others raped her
                                          1
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 2 of 90 PageID #: 118




 genes,3 and her head injuries and brain damage, such illnesses are not surprising--


 constantly. For example:

       Lisa told me [David Kidwell, a law enforcement officer] that those
       men and Jack raped her. The rapes were anal, oral, and vaginal. She
       said it was over and over, one man right after the other, and went on
       for hours. They were also physically violent. They would beat and
       slap her if she was “doing it wrong.” When they were done, they
       urinated on her like she was trash.

       I asked Lisa if these men did this to her just one time and she said no.
       It happened a lot of times. I was horrified. I wanted to go and beat the
       living daylights out of Jack right then. I told Lisa that she needed to
       tell the police. She said that she couldn’t. She was terrified that Jack
       would kill her. I knew she had reason to believe that. Jack was a
       ruthless person and a mean drunk. I had seen the bruises on Judy, I
       knew what a drunk Jack was and if he would do all these things it
       wasn’t a stretch to believe that he was capable of killing Lisa. I didn’t
       have any law enforcement contacts in Sperry. Sperry was just a little
       rural town and I know how those places work. I couldn’t protect her
       from Jack down there. If it had been in my jurisdiction it would have
       been a whole different story. I was afraid for Lisa and I had given her
       my word. I was sick to my stomach and heart broken. But I dropped
       Lisa back at home and went back to Kansas.

 2255 Proceedings, Exhibit 10, p. 3-5, Kidwell Declaration. 2255 Exhibits are in
 Appendix B, filed with this petition.
       3
        Mental health and trauma experts have found the familial and genetic
 vulnerability Lisa Montgomery inherited from her ancestors. See 2255
 proceedings, Exhibit 7, p. 2, Porterfield Report (“Lisa’s paternal and maternal
 sides of her family have a significant history of psychiatric and neurologic
 impairments that place them at increased risk for developing mental disorders . .
 .”); Exhibit 20, p. 8, Woods Declaration (“Medical pediatric, psychiatric, and
 education records and descriptions by first degree and extended family members
 document a lengthy history of familial, genetic vulnerability to psychiatric and
                                           2
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 3 of 90 PageID #: 119




 but are completely debilitating. Mrs. Montgomery continues to be psychotic as a

 result of co-morbid conditions of serious mental illness, neurological impairment,

 and complex trauma. These conditions make her incompetent to be executed.

 Present prison and national Covid conditions impede her ability more fully to

 present her incompetence. Nevertheless she has made a necessary preliminary

 showing. Executing a person who is not competent, or impeding her ability to

 prove it, violates the Fifth and Eighth Amendments. Ford v. Wainwright, 477 U.S.

 399 (1985).

                               II. JURISDICTION

       A. History of federal custody

       The crime in his case occurred in Skidmore, Missouri. The trial was held in

 the United Sates District Court for the Western District of Missouri, Kansas City.

 During pre-trial and trial proceedings, Ms. Montgomery was incarcerated in

 Leavenworth, Missouri, at the Corrections Corporation of America (“CCA” [now



 neurologic impairment”); Exhibit 23, p. 3-4, Nadkarni Report (“Mrs.
 Montgomery’s biological family history is replete with psychiatric and neurologic
 impairments, including: mood disorders, intellectual disability, posttraumatic
 stress disorder, and schizophrenia. Mrs. Montgomery’s paternal family is
 remarkable for alcoholism, depression, and significant neurological impairment of
 her paternal aunt. Her maternal family history is replete with symptoms and
 behaviors indicative of undiagnosed mental illness, including mood disorders and
 psychosis; the family history also evidences neurological defects.”)
                                          3
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 4 of 90 PageID #: 120




 named CoreCivic]), a privately owned and operated federal prison. Since being

 sentenced in this case, Ms. Montgomery has been incarcerated at the Federal

 Medical Center, Carswell, a United States federal prison in Fort Worth, Texas for

 female inmates with special mental health needs.

       Ms. Montgomery is scheduled to be executed January 12, 2021, at the

 United States Penitentiary, Terre Haute, Indiana, which is located within the

 jurisdiction of the United States District Court for Southern, Indiana, in

 Indianapolis. The warden of Terre Haute has Ms. Montgomery in his custody; it is

 his responsibility (which he is exercising) to secure her presence for execution,

 and it is his intended execution of Ms. Montgomery in this district that forms the

 bases for the claims here presented.

       B.     Jurisdiction under 28 U.S.C. § 2241.

       Mrs. Montgomery is a federal prisoner in the custody of the Federal Bureau

 of Prisons. Unlike state prisoners who must pursue challenges to both the

 imposition and execution of their sentences pursuant to 28 U.S.C. § 2254, federal

 prisoners have two separate statutory mechanisms available to adjudicate

 constitutional claims: 28 U.S.C. § 2255, and 28 U.S.C. § 2241. “28 U.S.C. § 2255,

 the habeas corpus substitute for federal prisoners, is properly used only for

 challenges to convictions and sentences, while § 2241 is used for other challenges

                                           4
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 5 of 90 PageID #: 121




 to the fact or duration of confinement.” Walker v. O’Brien, 216 F.3d 626, 629 (7th

 Cir. 2000); accord Fulks v. Krueger, 2019 WL 4600210, at *8 (S.D. Ind. Sept. 20,

 2019) (“A motion seeking relief on grounds concerning the execution but not the

 validity of the conviction and sentence . . . may not be brought under § 2255 and

 therefore falls into the domain of § 2241.”); Singleton v. Norris, 319 F.3d 1018,

 1022–23 (8th Cir. 2003) (“[A] federal prisoner may challenge the manner of

 execution of his sentence by bringing his petition under § 2241 rather than §

 2255.”).

       Ms. Montgomery challenges her presently scheduled execution because she

 is not competent for execution under Ford v. Wainwright, 477 U.S. 399 (1985).

 Because they are not ripe until an execution date is imminent, Ford claims are

 notably not subject to any “second or successive” restrictions on federal habeas

 actions. Panetti v. Quarterman, 551 U.S. 930, 947 (2007); Stewart v. Martinez-

 Villareal, 523 U.S. 637, 639, (1998). A claim that a petitioner is not competent to

 be executed under Ford fits into a small category of claims falling under the

 “savings clause” of § 2255 and thereby allowing adjudication pursuant to § 2241.

 Ellis v. United States, 593 F.App’x 894, 897 (11th Cir. 2014) (savings clause and

 § 2241 apply for small category of claims including Ford claims that are “squarely

 foreclosed” from being raised on direct appeal or in the original § 2255

                                          5
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 6 of 90 PageID #: 122




 proceeding); see also Bourgeois v. Watson, 977 F.3d 620, 637-38 (7th Cir. 2020).

 Mrs. Montgomery’s Ford claim—that her incompetency would render her

 execution unconstitutional under the Fifth and Eighth Amendments to the United

 States Constitution – does not challenge the validity of her conviction or sentence

 but only the execution and administration of her sentence. Thus, 28 U.S.C. §

 2241, which provides that a district court may grant a writ of habeas corpus on

 behalf of a federal prisoner who is in custody in violation of the Constitution of

 laws or treaties of the United States, is the appropriate vehicle for Mrs.

 Montgomery to raise her Ford claim. See Barr v. Purkey, 140 S.Ct. 2594, 2597-98

 (2020) (Sotomayor, J., dissenting)(federal government did not dispute that § 2241

 was the proper avenue for litigation of a Ford competency claim raised by a

 federal prisoner).

                          III. PROCEDURAL HISTORY

       On December 18, 2004, Lisa Marie Montgomery was arrested for

 kidnapping resulting in death in violation of 18 U.S.C. § 1201(a)(1). In October

 2007, a jury in the United States District Court for the Western District of

 Missouri convicted Mrs. Montgomery of first degree murder and sentenced her to

 death. See United States v. Montgomery, 2008 WL 6124691 (W.D. Mo. Apr. 4,

 2008).

                                           6
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 7 of 90 PageID #: 123




       Mrs. Montgomery filed a timely direct appeal, which was denied on April 5,

 2011. United States v. Montgomery, 635 F.3d 1074 (8th Cir. 2011). Mrs.

 Montgomery’s requests for rehearing and for rehearing en banc were denied on

 June 15, 2011. See id. Mrs. Montgomery filed a petition for writ of certiorari in the

 United States Supreme Court which was denied on March 19, 2012. Montgomery

 v. United States, 565 U.S. 1263 (2012).

       Mrs. Montgomery initiated post-conviction proceedings pursuant to 28

 U.S.C. § 2255 on March 22, 2012. W.D. Mo. Case No. 4:12-cv-8001-GAF. On

 December 21, 2015, the district court denied relief on specified claims and granted

 an evidentiary hearing. Id. at Dkt. 173. An evidentiary hearing was held in 2016.

 Id. at Dkt. 201-09. On March 3, 2017, the district court denied relief on the

 remaining claims and denied a certificate of appealability (“COA”) on all claims in

 Mrs. Montgomery’s Amended Motion to Vacate, Set Aside, or Correct a Sentence

 under 28 U.S.C. § 2255. Id. at Dkt. 212.

       Mrs. Montgomery filed a timely notice of appeal and an application for

 certificate of appealability with the United States Court of Appeals for the Eighth

 Circuit. See id. at Dkt. 214. On January 25, 2019 a panel of the Eighth Circuit

 denied a certificate of appealability. On April 10, 2019, the United States Court of

 Appeals for the Eighth Circuit denied a timely petition for panel rehearing and

                                            7
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 8 of 90 PageID #: 124




 rehearing en banc, and the Court issued its mandate on April 19, 2019. Id. at Dkt.

 227-28.

       On June 18, 2019, the Supreme Court extended the time in which to file a

 petition for writ of certiorari, and the writ of certiorari was filed on September 9,

 2019. The United States Supreme Court denied Mrs. Montgomery’s petition for

 writ of certiorari on May 26, 2020, Montgomery v. United States, 140 S.Ct. 2820

 (May 26, 2020) (Mem.), and denied her petition for rehearing on August 3, 2020,

 Montgomery v. United States, 141 S.Ct. 199 (Mem) (Aug. 3, 2020).

                    IV. FORD: SUBSTANCE AND PROCESS

       A. Substance

       Lisa Montgomery’s is mentally ill. Presently her mental condition results

 in her inability rationally to understand she will be executed, why she will be

 executed, or even where she is. Under such circumstances, her execution would

 violate the Eighth Amendment. Madison v. Alabama, 139 S.Ct. 718 (2019);

 Panetti v. Quarterman, 551 U.S. 930 (2007); Ford v. Wainwright, 477 U.S. 399

 (1985).

       The Eighth Amendment prohibits the execution of persons who, due to

 mental illness, do not understand the basis for their executions. Ford, at 409-10

 (the Eighth Amendment prohibits execution of person who lacks “capacity to

                                            8
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 9 of 90 PageID #: 125




 come to grips with his own conscience or deity,” both to “protect the condemned

 from the fear and pain without comfort of understanding” and to “protect the

 dignity of society itself from the barbarity of exacting mindless vengeance”);

 Panetti, 551 U.S. at 957 (“The Eighth Amendment prohibits a State from carrying

 out a sentence of death upon a prisoner who is insane”).4 “The critical question is

 whether a ‘prisoner’s mental state is so distorted by a mental illness’ that [s]he

 lacks a ‘rational understanding’ of ‘the State’s rationale for [her] execution.’ Or

 similarly put, the issue is whether a ‘prisoner’s concept of reality’ is ‘so



       4
           As the Court explained in Madison:

       Surveying both the common law and state statutes, the Court [in
       Ford] found a uniform practice against taking the life of such a
       prisoner. See id., at 406-409, 106 S.Ct. 2595. Among the reasons for
       that time-honored bar, the Court explained, was a moral “intuition”
       that “killing one who has no capacity” to understand his crime or
       punishment “simply offends humanity.” Id., at 407, 409, 106 S.Ct.
       2595; see id., at 409, 106 S.Ct. 2595 (citing the “natural abhorrence
       civilized societies feel” at performing such an act). Another rationale
       rested on the lack of “retributive value” in executing a person who
       has no comprehension of the meaning of the community's judgment.
       Id.; see id., at 421, 106 S.Ct. 2595 (Powell, J., concurring in part and
       concurring in judgment) (stating that the death penalty's “retributive
       force[] depends on the defendant's awareness of the penalty's
       existence and purpose”). The resulting rule, now stated as a matter of
       constitutional law, held “a category of defendants defined by their
       mental state” incompetent to be executed. Id., at 419, 106 S.Ct. 2595.

 139 S.Ct at 722-23.
                                            9
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 10 of 90 PageID #: 126




  impair[ed]’ that [s]he cannot grasp the execution’s ‘meaning and purpose’ or the

  ‘link between [her] crime and its punishment.’” Madison, 139 S.Ct at 723 (cites to

  Panetti omitted).

        It does not matter whether a person has “any particular mental illness;” what

  matters is whether she has a “rational understanding” of the reasons for her death

  sentence. Id. at 727. The question is “whether a mental disorder has had a

  particular effect; an inability to understand why the State is seeking execution.”

  Id. at 728. “Psychosis or dementia, delusions or overall cognitive decline are all

  the same under Panetti, so long as they produce the lack of comprehension.” Id.

  “[M]ental illness,” or “mental disorder,” or “psychological dysfunction” qualify

  because the Ford standard is “utterly indifferent to a person’s specific mental

  illness.” Id. (cites to Panetti omitted.)

        The fact that a defendant can recite why she is being executed does not

  make her competent under Ford. According to the expert in Panetti, “although

  petitioner claims to understand ‘that the state is saying that [it wishes] to execute

  him for [his] murders,’ he believes in earnest that the stated reason is a ‘sham’ and

  the State in truth wants to execute him ‘to stop him from preaching.’” Panetti, 551

  U.S. at 955 (citations omitted). The Fifth Circuit Court of Appeals found that Scott

  Panetti’s “awareness” that he was to be executed and that he had been convicted of

                                              10
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 11 of 90 PageID #: 127




  murder was sufficient to support a finding that he was competent to be executed,

  even if his awareness fell short of a “rational understanding.” Id. at 956. The

  Supreme Court rejected this position.

        The Court of Appeals’ standard treats a prisoner’s delusional belief
        system as irrelevant if the prisoner knows that the State has identified
        his crimes as the reason for his execution. See 401 F. Supp. 2d, at 712
        (indicating that under Circuit precedent “a petitioner’s delusional
        beliefs -- even those which may result in a fundamental failure to
        appreciate the connection between the petitioner’s crime and his
        execution -- do not bear on the question of whether the petitioner
        ‘knows the reason for his[/her] execution’ for the purposes of the
        Eighth Amendment”); see also id., at 711-712. Yet the Ford opinions
        nowhere indicate that delusions are irrelevant to “comprehen[sion]”
        or “aware[ness]” if they so impair the prisoner’s concept of reality
        that [s]he cannot reach a rational understanding of the reason for the
        execution. If anything, the Ford majority suggests the opposite.

  Id. at 958. “A prisoner’s awareness of the State’s rationale for an execution is not

  the same as a rational understanding of it.” Id. at 959. There is “no support in

  Ford, including in its discussions of the common law and the state standards, for

  the proposition that a prisoner is automatically foreclosed from demonstrating

  incompetency once a court has found [s]he can identify the stated reason for [her]

  execution” Id.




                                           11
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 12 of 90 PageID #: 128




        B. Procedural requirements for a constitutional determination of
        competence

        The Supreme Court insists

        upon unfettered presentation of relevant information, before the final
        fact antecedent to execution has been found....[C]onsistent with the
        heightened concern for fairness and accuracy that has characterized
        our review of the process requisite to the taking of a human life, we
        believe that any procedure that precludes the prisoner or his counsel
        from presenting material relevant to his sanity or bars consideration
        of that material by the factfinder is necessarily inadequate. “[T]he
        minimum assurance that the life-and-death guess will be a truly
        informed guess requires respect for the basic ingredient of due
        process, namely, an opportunity to be allowed to substantiate a claim
        before it is rejected.”

  Ford, 477 U.S. at 414 (citation omitted)(emphasis added). Axiomatic, then, is the

  right to counsel to assist in presenting material relevant to incompetence. “When

  the factfinder loses the benefit of potentially probative information ...[t]he result is

  a much greater likelihood of an erroneous decision.” Id. 5



        5
         “[I]f the Constitution renders the fact or timing of his[/her] execution
  contingent upon establishment of a further fact, then that fact must be determined
  with the high regard for truth that befits a decision affecting the life or death of a
  human being. Thus, the ascertainment of a prisoner's sanity as a predicate to
  lawful execution calls for no less stringent standards than those demanded in any
  other aspect of a capital proceeding. Indeed, a particularly acute need for
  guarding against error inheres in a determination that “in the present state of the
  mental sciences is at best a hazardous guess however conscientious.” That need is
  greater still because the ultimate decision will turn on the finding of a single fact,
  not on a range of equitable considerations.” Ford, 477 U.S. at 411-12 (citations
  omitted)(emphasis added).
                                             12
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 13 of 90 PageID #: 129




         Also axiomatic is the need for defense experts to be allowed fully to

  evaluate Mrs.. Montgomery. “If there is one ‘fundamental requisite” of due

  process it is that an individual is entitled to “an opportunity to be heard.” Id, at

  430 (Powell, J., concurring)(citations omitted.) A mentally ill person cannot

  present her own case; only counsel, via experts, can do so.

         And the ability to test the government’s experts’ opinions is equally

  important. It

         would contribute markedly to the process of seeking truth in sanity
         disputes by bringing to light the bases for each expert's beliefs, the
         precise factors underlying those beliefs, any history of error or
         caprice of the examiner, any personal bias with respect to the issue of
         capital punishment, the expert's degree of certainty about his or her
         own conclusions, and the precise meaning of ambiguous words used
         in the report. Without some questioning of the experts concerning
         their technical conclusions, a factfinder simply cannot be expected to
         evaluate the various opinions, particularly when they are themselves
         inconsistent.

  Id. at 415.6

         6
                 [T]he lodestar of any effort to devise a procedure must
                 be the overriding dual imperative of providing redress
                 for those with substantial claims and of encouraging
                 accuracy in the factfinding determination. The stakes are
                 high, and the “evidence” will always be imprecise. It is
                 all the more important that the adversary presentation of
                 relevant information be as unrestricted as possible. Also
                 essential is that the manner of selecting and using the
                 experts responsible for producing that “evidence” be
                 conducive to the formation of neutral, sound, and
                                            13
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 14 of 90 PageID #: 130




     V. MRS. MONTGOMERY’S MENTAL ILLNESSES AND DEFECTS

        A. Pre-trial and incarceration, treatment and diagnoses by
        Respondent’s employees, and other expert opinions

        Mrs.. Montgomery has “serious mental illnesses and brain damage,” Order

  at 85 (App. A), resulting in her becoming detached from reality.7 Her illnesses

  have been diagnosed since at least 2002 when New Haven Behavioral Health

  found that she had depressive disorder and was largely dysfunctional.8 Two years

  later, on December 17, 2994, she was arrested for the crime in this case and

  incarcerated at the Corrections Corporation of America (“CCA”) at Leavenworth


               professional judgments as to the prisoner's ability to
               comprehend the nature of the penalty. Fidelity to these
               principles is the solemn obligation of a civilized society.

  Id at 411-12.
        7
         Mrs.. Montgomery has a long history of dissociation or dissociating.
  Dissociation is a disruption in the usually integrated functions of consciousness,
  memory, identity, or perception. DSM IV-TR at 519. Dissociative symptoms are
  included in the criteria for PTSD. Id., see also id. at 465 ( PTSD resulting from
  sexual or physical abuse has associated “dissociative symptoms.”). Persons with
  PTSD have increased rates of Major Depressive Disorder and Bipolar Disorder.
  This describes Mr. Montgomery.
        8
          A Dr. Wilkinson found Mrs. Montgomery to be very impaired – and that
  her functioning was on the decline. App B, Wilkinson Declaration (“I believed
  that Mrs. Montgomery’s depressive symptoms had a significant impact on her
  ability to function in everyday life . . . It would not surprise me to learn that Mrs.
  Montgomery suffered from complex trauma and bipolar disorder at the time I was
  treating her”).
                                            14
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 15 of 90 PageID #: 131




  to await trial.

         While in pre-trial and trial proceedings–spanning 38 months–she required

  extensive mental health treatment. She first saw a the staff psychiatrist, Dr.

  McCandless, four days after her arrest. Dr. McCandless initially diagnosed Mrs.

  Montgomery with the metal illnesses bipolar disorder “most recent episode

  depressed with a history of rapid dysthymic disorder.” TT, 200-71 (Trial

  testimony is contained in Appendix D, file with this petition).9 Dr. McCandless

  ultimately diagnosed her with delusional cycling psychosis. Dr. McCandless also

  suspected “brief psychotic episodes.” TT 2074. “Dr. McCandless testified [at

  trial] to Movant being placed on suicide watch [and] Movant’s intense mood

  swings, bipolar disorder, and severe depression, as well as Dr. McCandless’ eye

  toward wanting to evaluate Movant for suffering from psychotic episodes.” Order

  at 30, App. A. Mrs. Montgomery was on suicide watch when Dr. McCandless

  first saw her.



         9
          See APA, Diagnostic Maunal of Mental Disorders, Fourth Edition (“DSM-
  IV”) at 350-363, 345-349. Symptoms included “periods of going without sleep for
  days at a time” with her “energy increased” followed by “depressive episodes”
  when “she would, quote, stare out the window; didn’t want to shower; had no
  motivation, would isolate.” TT. 2071-72. These are symptoms of bipolar
  disorder. Dysthymic disorder involves “chronicity of depression” (TT at 2073),
  i.e., “depressed mood for most of the day, for more days than not...for at last two
  years).” DSM IV at 349.
                                           15
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 16 of 90 PageID #: 132




        Dr. McCandless prescribed her Trazedone, a sleeping medication. TT 2078.

  Mrs. Montgomery was taken off suicide watch January 17, 2005, but was returned

  to suicide watch under suspicion of “a suicidal plan by dehydration and storing the

  Trazedone.” TT 2078. Dr. McCandless visited with Mrs. Montgomery 62 times in

  2005 and a total of 105 times over three years. She ultimately concluded Mrs.

  Montgomery’s “symptoms reflected a diagnosis...[o]f psychosis.” TT. 2144. See

  also Order at 38, App. A (Dr. McCandless diagnosed “bipolar disorder and

  psychosis.”)(App.A). Mrs. Montgomery “took prescribed psychotropic drugs

  throughout the [trial] proceedings.” Id. at 96.10

        Dr. William Logan, a psychiatrist, saw Mrs. Montgomery on March 6, 2005,

  after the reported suicide plan of dehydration and storing Trazedone. He reported

  that “she has been experiencing intrusive recollections of a traumatic event. She

  also reports auditory and visual hallucinations. Some of the auditory



         Ms Montgomery was prescribed –by prison employees--Elavil,
        10


  Wellburton, and Depakkote while in pre-trial custody and throughout trial. See
  Report of Dr. Dianne Bradford, Exhibit 154, 2255 proceedings, at 3. (“Mrs.
  Montgomery has DSM IV, Axis I disorder (APA, 2000) of Bipolar Disorder with
  Psychotic Features. At the time of the trial, two formulations of valproic acid
  [Depokote] in three divided daily doses, were prescribed for her bipolar disorder,
  manic phase. She was also receiving bupropion [Welbutrin], a second-generation
  antidepressant, for her depression. Amitriptyline (Elavil), an older tricyclic
  antidepressant was given for relief of neuropathic pain, and ranitidine (Zantac), as
  a stomach acid reducer (started October 18, 2007 and continued throughout trial).”
                                            16
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 17 of 90 PageID #: 133




  hallucinations are derogatory in nature.” Letter to defense counsel, March 7, 2005,

  at 1. App. B. He wrote her “symptoms are consistent with a Major Depressive

  Disorder with psychotic features” and with “[h]er psychotic thoughts,” and he

  recommended hospitalization, “the usual and customary treatment for those with a

  Major Depressive Disorder with psychotic features and those who are at

  significant risk for suicidal behavior.” Id at 2; see also TT at 2419. Dr. Logan

  testified that Mrs. Montgomery’s “ability to deal with reality is somewhat plastic

  and changeable.” TT at 2407.

        Mental health experts on both sides at trial agreed that Mrs. Montgomery

  suffered from a major mental illness – though they categorized her symptomology

  in varying ways. Dr. Logan termed it major depressive disorder which “at times

  included psychotic features such as hallucinations” and indicated that he had not

  ruled out bipolar disorder.11 Dr. McCandless termed the illness “bipolar disorder

  not otherwise specified, most recent episode depressed with a history of rapid

  dysthymic disorder”12 and indicated that Mrs. Montgomery suffered from

  “delusional cycling psychosis.” Dr. McCandless testified she had been medicating

  Mrs. Montgomery for bipolar disorder since 2004 and had witnessed Mrs.


        11
             Exhibit 40, p. 30, 5/15/2007 Logan Report
        12
             TT. Vol. 10, p. 2094, McCandless Testimony
                                            17
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 18 of 90 PageID #: 134




  Montgomery cycle from one phase of the disorder to another.13 Though

  government expert Dr. Dietz was “skeptical” of Mrs. Montgomery’s psychosis14

  he agreed Mrs. Montgomery either had depression or bipolar disorder.15

  Government expert Dr. Martell diagnosed depression,16 as did Dr. Dietz,17 Dr.

  McCandless,18 and Dr. Kuncel.19

        In addition, Drs. Logan20 and Kuncel21 diagnosed Mrs. Montgomery with

  PTSD, which was confirmed by government experts Martell22 and Dietz.23


        13
             TT. Vol. 10, p. 2071, 2080, 2081, 2128, McCandless Testimony
        14
             TT. Vol. 12, p. 2564, Dietz Testimony.
        15
             TT. Vol. 12, p. 2565, Dietz Testimony
        16
             TT. Vol. 11, p. 2462, Martell Testimony.
        17
             TT. Vol. 12, p. 2565, Dietz Testimony
        18
             TT. Vol. 10, p. 2071, Dr. McCandless Testimony.
        19
             TT. Vol. 14, p. 3029, Kuncel Testimony
        20
          TT. Vol. 11, p. 2405, Logan Testimony; see also Vol. 4, p. 950, Logan
  Testimony (“I gave several diagnoses . . . one was posttraumatic stress disorder,
  chronic, that began back in her adolescence with sexual abuse and physical abuse
  by her step father. I think what now carries the name in some circles of complex
  PTSD”)
        21
             TT. Vol. 14, p. 3027, Kuncel Testimony
        22
             TT. Vol. 11, p. 2461, Martell Testimony.
        23
             TT. Vol. 12, p. 2566, Dietz Testimony
                                             18
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 19 of 90 PageID #: 135




        B. Medications and diagnoses in prison.

        Mrs. Montgomery was sentenced in March, 2008. She was transferred to

  Carswell in April 2008, and upon her arrival Dr. C. Kempke prescribed

  Amitriptyline (Elavil, normally prescribed for Major Depressive Disorder and

  Bipolar Disorder), Volporic Acid (Depokote, normally for Bipolar Disorder manic

  phase), and Respiradone (an anti-psychotic for schizophrenia and Bipolar

  Disorder).24

        On May 14, 2008, a “Restrictive Housing Mental Health Evaluation, Initial

  Review” was prepared by Carswell personnel. The purpose was to identify

  “inmates’ mental health diagnosis and treatment needs while in a restricted

  housing setting.”25 Mrs. Montgomery had had suicide risk assessment, was

  diagnosed with PTSD, and was treated with psychotropic medication in the last six

  months, with prescribed medications Resperidone, Prozac, and Elavil.26 She had

  cognitive impairment, mental illness, or suicide.27


        24
             See Appendix E-002 through E-004, submitted with this petition.
        25
             Appendix, Restrictive Housing Mental Health Evaluation, p.1. The report
  refers to “the PSR” and a “PDS,” apparently prison memos or forms about
  background and social history. Id. at 2.
        26
             Id. at 2.
        27
             Id. at 3.
                                             19
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 20 of 90 PageID #: 136




        “[S]ignificant issues in childhood” included exposure to mental illness,

  sexual abuse, emotional abuse, neglect, physical abuse, exposure to criminality,

  and exposure to substance abuse.28 Notes say “Mrs. Montgomery was sexually

  abused as a child, as well as experienced emotional and physical abuse....[And]

  she reported she has cousins diagnosed with Schizophrenia.”29 She “reported a

  history of head trauma for which she had a PET scan and an MRI. She reported a

  history of five concussions from physical abuse, two car wrecks, and a trampoline

  accident as a child.”30 She reported being diagnosed with PTSD, and had

  depression, trouble sleeping, nightmares and anxiety/tension, for which she took

  psychotropic medications.31

        “Ms. Montgomery reported a history of two suicide attempts by overdose

  since her incarceration and history of suicide attempts by overdose when she was

  sixteen years old.” She was described as “a CARE -2-MH and is seen by her

  primary clinician per CARE-2-MH assignment.”32



        28
             Id. at 6.
        29
             Id.
        30
             Id. at 7.
        31
             Id. at 8.
        32
             Id. at 10.

                                          20
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 21 of 90 PageID #: 137




        Dr. Camille Kempke testified during 2255 proceedings. She was a retired

  psychiatrist and had been employed at the Federal Medical Center at Carswell

  Bureau of Prisons from 2008-2010.33 She was Mrs. Montgomery’s treating

  psychiatrist in the mental health unit.34 When she first met Mrs. Montgomery “she

  carried a mental health diagnosis, bipolar disorder ...[and] she was not doing

  particularly well psychiatrically. ...She was disheveled, not taking care of her

  hygiene. She was difficult to get to respond to questions or come to the door to

  talk.”35 “She’s had that presentation a couple of times while I was there.”36

  During this time Mrs. Montgomery was being medicated for bipolar disorder with

  psychotic features, and Dr. COMx observed her in a psychotic state–she was dirty

  and slovenly, would not talk with Dr. Kempke, and “was no longer being able to

  hear the radio properly.”37 “Anyone with bipolar disorder who is psychotic is

  deserving of [antipsychotic medication]. She was already on a mood stabilizer,




        33
             2255 testimony of Dr. Kempke, at 1247.
        34
             Id. at 1249.
        35
             Id. at 1250.
        36
             Id. at 1252-52.
        37
             Id. at 1251.
                                            21
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 22 of 90 PageID #: 138




  Depekene, and that was not holding her.”38 Dr. Kempke prescribed Risperdal.

        C. Social history, ACE Factors, and Complex Post traumatic stress
        disorder

        1. Unparallel, unspeakable, abuse, and complex PTSD

        As illustrated in note 2, supra, “caretakers” for Mrs. Montgomery, the child,

  raped and defiled her with animal abandon. In addition to the damnable adult

  gang-rapes, the craven forced sodomy, and the humiliating, urinating on the body

  of this helpless girl, these caretakers isolated Lisa for their personal, private, use,

  and sold sex with her to visiting handymen. She was an unwilling, trafficked,

  child, sex slave.

        For example, stepfather Jack began to sexually molest Lisa when she was

  very young. Then he caged her:

        He threatened to hurt her if she told anyone. After the pattern of
        molestation had been established, Jack moved the family to a trailer
        in an isolated area near Sperry Oklahoma. To further isolate Lisa from
        her sisters and the rest of the family, Jack built a small room onto the
        side of the trailer over the water pump. While the construction of this
        special room ostensibly acknowledged Lisa's maturation, the room
        actually provided Jack unimpeded access to Lisa without the
        possibility of detection as it was not accessible from the inside of the
        trailer. In this room, Jack told Lisa that he was teaching her how to be




        38
             Id. at 1254.
                                             22
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 23 of 90 PageID #: 139




        a good wife. And then he raped and sodomized her until she bled.39

  Lisa was completely isolated. As one neighbor put it: “Jack had them out in the

  country kind of in his own little kingdom. They were isolated. They could have

  screamed and the neighbors probably wouldn’t have heard them.”40

        Judy sold Lisa to handymen beginning at around age 11. Judy “had

  servicemen come to the trailer. Her son, Teddy, recalls that there were three or

  four that would come and all the children would be sent outside and that only Lisa

  and Judy would remain in the house.”41 Mrs. Vogelsang explained that “Judy was



        39
          Exhibit 1, 2255 hearing, Declaration of Mrs. Jan Vogelsang,
  Biopyschosocial History of Lisa Montgomery, p. 181-82. See also id. at 175
  (“Jack Kleiner forced Lisa as a small girl, to strip naked in front of him as a
  prelude to his savage beatings. As she advanced into puberty, he began forcibly
  fondling her genitalia and tiny breasts. Ultimately, Jack Kleiner slammed her head
  against a concrete floor until she saw stars and was nauseated from the
  concussions as he raped her vaginally and sodomized her.”) The government did
  not contest the information contained in this biopsychosocial history. See 2255
  Transcript, Vol. 4, p.1490 (“we’re not contesting the information”).
        40
             2255 Exhibit 14, Baker Declaration.
        41
          Vol. 6, p. 1512, Vogelsang testimony; see also testimony of Dr. George
  Woods, Vol 7. at 1784 (“[H]er mother betrayed her. Parents are there to train their
  children and children will be trained regardless. Particularly young children will
  run to slaps as well as hugs, and what we see – when we really talk about
  trafficking, we’re talking about Judy Shaughnessy . . .who trafficked her child out
  to the plumber, to the electrician, who told her it was necessary for her to do this
  in order to get the services. So she developed a mindset of coping mechanisms that
  had already been groomed by her stepdad.”)
                                            23
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 24 of 90 PageID #: 140




  trading Lisa for those services.”42 Mrs. Vogelsang described this sexually

  trafficking as a “family secret,”43 but others knew–her bother,44 and the adult male

  rapists. As Lisa explained to Dr. Porterfield years later, “when I told [people]

  before no one did anything” and that “no one knows how involved my mom was

  in all of it . . . that’s how they paid for the new living room.”45

        2. Diagnoses of mental illness

        Dr. Porterfield testified in 2255 proceedings that her expert opinions and

  testimony were based on her clinical training and experience and her review of

  relevant psychological literature, including the Adverse Childhood Experiences

  Study(ACE), i.e. “the neurobiological research that underpins our understanding

  of what happens to kids who get abused”; “my own clinical knowledge from work

  for the past 18 years with traumatized people, and of course the clinical




        42
             Id.
        43
             Id. at 1512, 1520.
        44
           As a teenager Teddy inadvertently watched one of the videos Carl made
  while raping Lisa. “It was a home video and it showed Carl raping and beating my
  sister. It was violent and like a scene out of a horror movie. My sister was crying
  and in pain. I felt sick watching the video. I didn’t know what to do or how to talk
  to my sister about it.” 2255 Hearing, Exhibit 31 (Teddy Kleiner declaration).
        45
             2255 hearing, Exhibit 8, p.3, Porterfield supplemental declaration.
                                              24
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 25 of 90 PageID #: 141



  literature.”46 Dr. Porterfield described normal childhood development as

  “learning to recognize his or herself, his bodily functions, her senses, her

  perceptions of the world, her feelings, her interactions, meaning the child is

  grown to learn how to manage being an organism in the world.”47 The interactions

  the child has is the foundation of what are these actually literally trillions, trillions

  of neurochemical connections that start to get made for that child about what it

  means to cry, what it means to be lying there feeling cold . .. there’s actually in the

  neurochemical wiring of the baby’s brain this incredible opportunity that happens

  over the course of the child’s life to make connections, and each of those

  connections happens as the child interacts with the environment.”48

        Dr. Porterfield presented her professional opinion of Mrs. Montgomery’s

  development:

        So my clinical evaluation of Mrs. Montgomery really yielded a
        conclusion that her environment was throughout her childhood one of
        coercion, violence, humiliation, degradation, exploitation. I mean, it
        was a very horrible childhood. That’s going to lead to an adaption
        that children make that is often called in our field ‘survival coping,’
        and it’s kind of what it sounds like . . . it’s basically a description that
        the child is going to adapt. That’s the thing about the human
        organism. We adapt. So when a child’s environment is frightening,

        46
             2255 hearing, Vol. 7, 1641, Porterfield testimony.
        47
             Id. 1642.
        48
             Id.
                                             25
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 26 of 90 PageID #: 142



        the child will adapt to managing fear by having physiological fear
        protection mechanisms that take place.49

  Dr. Porterfield described that “survival coping,” while a natural response to

  trauma, causes disruption in development and creates on-going difficulty for the

  survivor of trauma.50

        Dr. Porterfield described the effect of severe trauma on a child’s

  development. Traumatized children experience neurochemical, neuroendocrinal,

  and neuroanatomical changes in their brains.51

        [C]hildren have trillions of synapse connectivity moments, meaning
        moments when things are firing as they are developing, which is kind
        of an incredible idea, and those – what we’ve shown is that the
        chemicals that go across the synapses that create the connectivity
        between our nerves and our brains have shown alteration, if you study
        stressed, traumatized kids, and the alterations are that they have
        overactivation of some . . . neurotransmitters. There’s overactivation
        of some of them, there’s underactivation of others. You see
        impairments, frankly, in the quantity of the chemicals that are in the
        child’s brain and how [those chemicals] are interacting.52

  Dr. Porterfield explained that “When children are put under severe stress and

  strain and fear, their neuroendocrine system has now been shown scientifically



        49
             Id. at 1645-46.
        50
             Vol. 7, 1646, Exhibit 155 at slide 8.
        51
             Vol. 7 at 1647, Exhibit 155 slide 9-11.
        52
             Vol. 7, p. 1648-49.
                                              26
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 27 of 90 PageID #: 143



  to have alteration.”53 She gave an example of the change in cortisol in

  traumatized children, explaining that these cortisol changes affect the structure

  of the brain, specifically the corpus callosum resulting in traumatized children

  “have less connectivity between left and right parts of their brain.”54 Dr.

  Porterfield related the trauma/cortisol/corpus callosum/connectivity to the

  finding that Mrs. Montgomery’s perceptual IQ is significantly higher than her

  verbal IQ.55

        Dr. Porterfield testified that a traumatized brain functions differently than a

  brain which has developed more normally:

        One of those things that sometimes get used in my field is [the adage]
        “what fires together, wires together.” The idea there is if a child’s
        brain is required to be in a certain state, let’s say a state of fear and
        threat detection, I have to protect myself, I’m under threat, the parts
        of the brain that handle fear and threat detection are firing, right?
        That’s trillions of connections. And then they become wired. They
        become permanently connected. So that child’s brain is now what we
        think of as “survival brain.” It’s a brain ready for fear. It’s ready for
        threat. It’s not a brain really ready to do sort of the normal things that
        kids have to do. That’s how it becomes problematic.56


        53
             Id.
        54
             Id. at 1649-50.

         Vol. 7, p, 1651, Porterfield Testimony; see also, Vol. 4, p. 874-76,
        55


  Fucetola Testimony (there is an exceptionally rare 29 point differential between
  Mrs. Montgomery’s performance and verbal IQ).
        56
             Vol 7, 1651.
                                            27
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 28 of 90 PageID #: 144



        The timing of the abuse affects which area of the brain is compromised. The

  limbic system “handles emotions,” and “one of the critical developmental

  periods of the limbic development is early childhood.”57 “What we find with

  teenagers who are abused is that they suffer more of those cognitive

  impairments that come from frontal lobe damage. So, trouble planning, trouble

  thinking things through, trouble with their reasoning capacity and handling

  emotion and reasoning together . . . making a good decision, essentially.”58

        Dr. Porterfield testified that the duration of the abuse Mrs. Montgomery

  endured compromised multiple parts of her brain:

        Well, what’s sad about it, frankly, in this case is that the critical
        periods of development for, let’s say the limbic system. That limbic
        system, by the way, again is the emotional responses of the child. One
        of the crucial developmental periods of the limbic development is
        early childhood. So what we found is that if children are abused,
        maltreated, frightened during their younger years, sometimes they’re
        going to demonstrate later what we call affective problems, problems
        with their feelings, handling them, what we call emotional
        dysregulation. So we’ve got Mrs. Montgomery certainly experienced
        in early childhood– while that limbic system was formulating itself
        and growing, she experienced great abuse, fear abandonment, neglect
        . . . So then we’ve got Ms. Montgomery abused severely as an
        adolescent, and we see in Mrs. Montgomery’s clinical condition the
        detrimental effect of that, which is terrible, terrible function in
        planning, impulse control, and reasoning. So sadly you see the critical


        57
             Id.
        58
             Id. at 1652.
                                           28
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 29 of 90 PageID #: 145



        periods for her because the abuse took place across her childhood, in
        her adolescence many of the critical periods [were] times she was
        under severe traumatic stress and, therefore, her functioning became
        impaired.”59

        Dr. Porterfield explained the science behind why some children are able to

  overcome maltreatment where other children experience significant impairments.

  Scientific studies have revealed that “dose matters.”60 “If you are talking about

  multiple, six, seven, eight adverse childhood events, again, we’re not even talking

  about looking at the length of these events in the child’s life but if you are talking

  at that level of adversity, you’re going to be looking at worse and worse

  functioning afterwards.”61 Dr. Porterfield then related the science to Mrs.

  Montgomery’s functioning, “With Mrs. Montgomery, for instance, if we just do a

        59
             Id. at 1653.
        60
             Exhibit 155, Porterfield powerpoint slide 34-36.
        61
           Vol. 7, p, 1657, Porterfield Testimony. As explained by Dr. Porterfield’s
  testimony and PowerPoint, the ACE study assessed the effects of basic categories
  of adverse childhood experiences: emotional abuse, physical abuse, sexual abuse,
  parental substance abuse, parental mental illness, mother treated violently, parental
  separation or divorce, emotional neglect, physical neglect (Exhibit 155,
  Porterfield PowerPoint at Slide 15). The risk of each negative outcome studied
  (including: mental health disturbances, somatic disturbances, substance use and
  abuse, sexual dysfunction, impaired memory, and high stress/anger issues)
  increased in a graded fashion as the number of ACE factors increased (Id. at 14).
  Dr. Porterfield also provided an extensive bibliography of sources, including
  multiple publications by the Department of Justice, regarding the ACE study and
  the scientific knowledge derived therefrom. Exhibit 155, Porterfield PowerPoint,
  slide at Slide 41-44.
                                             29
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 30 of 90 PageID #: 146



  broad-base look at her as a subject of the ACE evaluation, you see that she has

  nine out of ten ACE events in her childhood. That is an astonishing load of

  adversity.”62 Dr. Porterfield explained that such pervasive trauma creates Complex

  Posttraumatic Stress Disorder (CPTSD):63

        [T]here’s a different sort of presentation and set of problems that
        emerges in people who have had to have a lifelong or chronic
        condition of fear, trauma, and being overwhelmed; and the sort of
        model of that is called complex posttraumatic stress, and that – we’ve
        learned this through war survivors, kids growing up in war zones,
        kidnap survivors, children who have been chronically abused. These
        are the populations who have a posttraumatic condition, but we look
        at it as having more impairments, more pervasive problems in the
        functioning, and it’s sort of best understood, I think as a captivity
        condition, meaning the person’s trauma came out of a situation they
        could not get out of, sometimes called learned helplessness, meaning–
        excuse me – the captivity sometimes is described as learned
        helplessness which is a condition in which the person realizes there is
        nothing they can do to escape.64

        Dr. Porterfield explained that Complex Posttraumatic Stress Disorder

  (CPSTD) involves the symptoms of PTSD (re-experiencing, avoidance, and

  inappropriate/hyper sense of threat) combined with additional symptoms of

  disrupted self-organization.65 PTSD, as opposed to CPTSD, is more an anxiety


        62
             Vol.7, p.1657.
        63
             Id., see also exhibit 155, Porterfield Powerpoint at slide 34-36
        64
             Id. at 1664.
        65
             Exhibit 155 side 22.
                                              30
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 31 of 90 PageID #: 147



  disorder; “what we’ve actually learned in the last 30 years or so is that really

  posttraumatic stress disorder is a disorder coming out of our memory functioning

  in the brain and our arousal system or what I will call our fear network, and what

  we find is that people who have posttraumatic stress [have] a dysfunctional

  linkage between their memory of the event and their reaction in their body and that

  makes people really suffer . . . the dysfunction of PTSD is that we understand now

  that the part of the brain that encodes memory is the hippocampus, the larger

  system than that but the hippocampus is the main structure. If laying down that

  memory as the amygdala, the part of the brain we talked about [in] the limbic

  system, is sending fear. So later the memory of the trauma activates the fear, and

  so the terrible thing about posttraumatic stress is that for people who have been

  traumatized, remembering is actually being afraid.”66

        In addition to reliving the experience of fear, chronically abused children

  who are abused by caregivers “not only get that disorder arousal system that we

  talked about, right, their fear and threat detection is quite offkilter, but they also

  develop a disordered sense of self and a disordered sense of other people and

  detachment, and that’s from the perpetrator being trusted adults or people who are




        66
             Vol. 7, p. 1659.
                                             31
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 32 of 90 PageID #: 148



  supposed to [protect] them.”67

        Dr. Porterfield diagnosed Mrs. Montgomery with complex post-traumatic

  stress disorder (CPTSD) and explained how that diagnosis is a description of

  Mrs. Montgomery’s life-long impairments. Mrs. Montgomery experiences

  emotional dysregulation, a distorted sense of self, distorted perception of

  interpersonal relationships and dissociation.68 “Lisa Montgomery’s experiences of

  being groomed by Jack Kleiner starting at approximately age 11, if not earlier,

  with fondling, nudity, physical punishment being coupled with the nudity, being

  forced to bend over a bathtub with her bare bottom exposed and growing into at

  age 13 an experience frank rape by him is just an astonishing amount of abuse for

  a child to absorb. It is very, very severe. When you then add to what has emerged

  is that she was also trafficked by her mother, [her] other caretaker, who is

  supposed to protect [her], traffics [her] to other adult men who multiply raped her,

  beat her, and urinated on her, it is almost incomprehensible the kind of stress this

  child’s body and mind suffered; and, frankly, her disorder behavior shows the cost

  in terms of how severely disturbed she is.”69


        67
             Id. at 1657.
        68
             Ex. 55, Porterfield slide at 34-36.
        69
             Vol 7 at 1671.
                                               32
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 33 of 90 PageID #: 149



        Dr. Porterfield discussed, in turn, how each of the ACE risk factors for

  poor outcomes as an adult were present in Lisa’s history and upbringing: sexual

  abuse, physical abuse, emotional abuse as shown above, neglect, parental loss

  and separation, violence in the home, substance abuse, mentally ill parent, and

  multigenerational patterns of child objectification, abduction, and abandonment.70

  First addressing sexual abuse, Dr. Porterfield explained how Ms. Diane

  Mattingly’s experiences of abuse at the hands of Judy Shaughnessey (then

  Hedberg) and her rapists also harmed little Lisa. “We’re going to start with [3 or 4

  year old Lisa’s witnessing the rape of seven or eight year old Diane by

  an adult male] -- a starting point of sexual abuse because for a four-year-old

  child to be lying in that situation would be unbelievably frightening and would

  be a condition of sexual abuse.”71

        Dr. Porterfield discussed Mrs. Montgomery’s trauma response of learned

  helplessness. “Mr. Kleiner by all accounts was just an unbelievably frightening

  man, and he threatened Lisa that he would rape her sister if she told. So Lisa

  now has the double bind, I have to submit to the rape because if I don’t, my




        Exhibit 155, Porterfield Powerpoint, slide 23-33. Testimony Vol. 7 at
        70


  1669-80.
        71
             Vol. 7p. 1670.
                                           33
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 34 of 90 PageID #: 150



  sister gets it. He also threatened, though to kill the family if she told. This was a

  very important point to me because it led to a real feeling of, I believe, learned

  helplessness that I talked about earlier in Lisa. He’s saying, I will kill your

  family. Dr. Porterfield discussed the pervasive physical violence in the home,72

  including Jack Kleiner obligating Lisa and sister Patty to beat each other with

  two-by fours and Mrs. Shaughnessy killing the family dog with a shovel in front

  of the children.73

        Dr. Porterfield also found the emotional cruelty toward Lisa by her

  mother to be significant abuse – and to reflect the mother’s mental instability. “I

  believe Mrs. Kleiner was very mentally ill because her – the things she was

  capable of doing to her children are really astonishing in their cruelty.”74 Dr.

        72
             Dr. Porterfield noted this threat was confirmed by divorce proceedings:

        If you want to sort of think about part of questioning was evaluating
        her, [determining] what was the believability of that threat? What I
        found in the records was that Judy Kleiner herself in her divorce
        proceeding says, Part of why I didn’t want to leave or kick him out,
        rather, was I believed he was going to kill us. So there you’ve got a
        grown woman saying this man is capable of hurting/ killing his
        family. So when a little child, 11, 12, 13, 14 feels it that to me is quite
        credible.

  Vol. 7, p, 1674, Porterfield Testimony.
        73
             Id. at 1677.
        74
             Id. at 1674.
                                             34
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 35 of 90 PageID #: 151



  Porterfield again referred to Mrs. Mattingly’s testimony saying, “There is just a

  tone across this family of disparagement and sort of vicious language being

  used toward children. There is -- the experience of Ms. Mattingly as a child

  being told, you are going to be removed from the home because you’re bad,

  you’re not ours. Again, this now – that’s an emotionally abusive situation for

  Ms. Montgomery as well because she’s a little child watching her big sister,

  beloved, being threatened with abandonment. This is so frightening for

  children. Watching Diane Mattingly being put on the porch naked. This is

  emotionally abusive to Lisa Montgomery, of course as well as to Ms.

  Mattingly.”75

        Dr. Porterfield outlined the proof of the other ACE factors present in

  Lisa’s development. “Parental loss and abandonment is shown as a severe risk

  factor for many, many years in the literature, and we know Lisa Montgomery,

  it’s quite clear her father both takes her away from the mother for this sort of

  bizarre period of time that’s unclear what that was but appears to abscond with

  her, but then he really just disappears and abandons her, and that’s a risk factor

  for kids to lose a parent.”76 With regard to substance abuse in the home, Dr.


        75
             Id. at 1673.
        76
             Id. at 1678.
                                            35
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 36 of 90 PageID #: 152



  Porterfield testified that many adults in Mrs. Montgomery’s family – in addition

  to her mother and biological and step-fathers – have both substance abuse

  issues and diagnosed mental health disorders.77

        Dr. Porterfield discussed the family’s history of child objectification and

  abduction as a non-ACE-study risk factor. She explained that the family’s

  history of taking one another’s children as rare, but that she flagged that factor

  “because it is so pronounced in terms of a pattern that existed in this family of

  seeing children as objects to be used in battles with one another, literally people

  take threatening to get rid of kids, getting rid of kids, threatening to steal kids . .

  . from Lisa’s childhood she saw this disturbing pattern that children were

  objects and it, I believe, was absorbed into her very disturbed sense of self.”   78




  Particularly harmful to Lisa’s developing sense of self, was her mother’s

  forcible cutting of Lisa’s hair as a sign of she was “bad and dirty”79 and Mrs.

  Shaughnessy’s blaming of Lisa for her own victimization. As Dr. Porterfield

  discussed, “[After this extensive years of sexual abuse was discovered, Mrs.

  Kleiner blamed Lisa for the abuse, said that [Lisa] had done it, [Lisa] had stolen


        77
             Id. at 1680.
        78
             Id. at 1681.
        79
             Id. at. 1674.
                                              36
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 37 of 90 PageID #: 153



  [Mrs. Kleiner’s] husband, said [Lisa] had broken up the family. [Mrs. Kleiner]

  said that [Lisa] had made it so we don’t have money now. It’s very difficult to

  try to capture how damaging that message is to a child who suffered sexual

  abuse.”80 Dr. Porterfield attempted to detail the harm: “[This idea of Mrs.

  Kleiner saying to Lisa, This is your fault, is really just a staggering kind of

  damage to do to a child.”81 Dr. Porterfield said this harm was amplified by

  Mrs. Kleiner’s publically repeating her blame of Lisa: “”when you think of an

  adolescent, this is a time of deep sort of self-consciousness and awareness of

  who am I in the world, how do people think of me, and you have this woman

  saying to people all around, This child did this on purpose, she brought it on

  herself, she was having sex with my husband, that is deeply deeply disturbed

  behavior by Kleiner – Mrs. Kleiner and very damaging as you see in Lisa, or as

  I saw, frankly, in my evaluation.”82

        Dr. Porterfield discussed the symptoms she saw during her examination of

  Mrs. Montgomery, including physical manifestations of trauma.

        In the current interview, Lisa reported experiences consistent with
        dissociation and posttraumatic symptomatology. For example, Lisa

        80
             Id. at 1675.
        81
             Id.
        82
             Id. at 1676.
                                            37
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 38 of 90 PageID #: 154



        reported that when these men were sexually assaulting her she began
        to “go away” in her mind. She stated that she would “build houses” in
        her mind and in that way it would be as if what was happening wasn’t
        really happening to her. Lisa described having frequent nightmares of
        the abuse as a child. She also described having severe headaches . . . I
        observed Lisa to have an involuntary gag reflex. I also noticed
        tearfulness and trembling. She bit her lip repeatedly. I observed her
        hands and body shaking. I noticed her neck and face flush red. Lisa
        reported feeling “sick to her stomach” and feeling “tight inside” during
        the interview when discussing the rapes.83

        As Dr. Porterfield described, “Mrs. Montgomery became very anxious and

  agitated [during discussion of sexual abuse and trafficking]. At time shifting in

  her seat, crying, getting hot, and having to sort of, you know, shake her clothing

  to release air. She became – she gagged several times, literally had sort of a

  physical gag reflex when talking about [the] sexual abuse.”84 Dr. Porterfield

  also focused on Mrs. Montgomery’s emotional dysregulation and dissociation:

        There is extensive evidence that Mrs. Montgomery was a profoundly
        dysregulated young woman. So starting – I think, it really, really
        began to emerge in her teen years when she was being raped and then
        going into her very disturbed adulthood. This would be – you know,
        examples of this are her incredible volatility, her inability to handle
        emotions, retreating in her bed for days, sort of losing it on her kids, I
        think mistreating her children excessively drinking, being engaged in
        promiscuous behavior. These are all signs of a person who is not able
        to manage or regulate the emotions and experiences that are going on



        83
             Exhibit 8, p. 4-5, Porterfield Supplemental Declaration (emphasis added).
        84
             Vol 7, at 1704-05.
                                             38
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 39 of 90 PageID #: 155



        in their body.85

        Mrs. Montgomery’s sense of self – the foundation for all other basic

  mental and emotional tasks – was markedly distorted by her experiences:

        [H]er ability to be herself is almost not – she’s almost incapable of
        feeling a sense of self; and what I mean by that is when she feels
        sense of self, she’s confused by that. When she has a feeling, she
        doesn’t really know if the feeling is coming from within her or
        outside of her. That’s very, very disturbing . . . What we know
        clinically [is that] if that child is being abused by a loved figure:
        mom, dad, a beloved person in their life, they then have to make sense
        why is this happening. It must be that I’m making it happen. I am
        bringing this on. That then leads to an entire cascade of beliefs about
        oneself as dirty, disgusting, you know, warped, did it to myself, and
        that’s where that really toxic self-blame happens in sexual abuse
        survivors, and Mrs. Montgomery is deeply disturbed with that.”86

        Mrs. Montgomery’s distorted sense of self is compounded by her distorted

  perception of relationships: “a very, very troubled part of Mrs. Montgomery …

  is her perception of other people; and what I mean by this – and this happens to

  severe abuse survivors – Mrs. Montgomery grew in a context of experiencing

  people as a source of physical pain, emotional pain and neglect. She then

  internalize that that is what human interaction is. People are going to hurt you.

  They’re going to violate you. And what emerged as she grew into an adult was



        85
             Id. at 1602.
        86
             Id. at 1684-85.
                                           39
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 40 of 90 PageID #: 156



  a difficulty perceiving people as anything except a threat or an object, because

  people to her were the source of such deep, disturbing violence as a kid.”87

  Dr. Porterfield explained that Mrs. Montgomery’s emotional dysregulation,

  disrupted sense of self, and distorted perceptions of relationships are further

  exacerbated by (and likely caused by) Mrs. Montgomery’s severely dissociate

  symptomatology.88

        This is “one of the most severe cases of dissociation [Dr. Porterfield] has

  ever seen . . . it’s pervasively part of who [Mrs. Montgomery] is.”89 Dr. Porterfield

  explained that dissociation is a physiological response to overwhelming trauma:

  “if a child is experiencing something that is physically hurting them or just

  horrifying them, it’s overwhelming them, one of the things that happens

  physiologically is that the brain actually release into the body chemicals that are –

  we call them endogenous opioids. It’s just like it sounds. Endogenous [which

  means] from within, coming from within us. Opioids like you might think of with

  – that you need during surgery or during, you know, pain.”90 Dr. Porterfield



        87
             Id. at 1687.
        88
             Id. at 1692.
        89
             Id.
        90
             Id. at 1688.
                                            40
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 41 of 90 PageID #: 157



  explained that endogenous opioids are protective during trauma because they

  decrease and detach the pain.91 When a child is a victim of sexual assault, those

  opioids allow them to survive:

        So a child who is being raped, the child – let’s say, if we’re going to
        use Mrs. Montgomery, that’s obviously why we are here, a young
        child, 13, physically not developed, who’s being raped by an adult
        male is going to have a whole cascade of physical discomfort, pain,
        and horror from that. So they’re going to have smells and sounds of
        an adult male having sex. They’re going to have the physical pain in
        their genital area of an adult male penetrating them, and all of that is
        going to lead that body to need to, as we talked earlier, survive, cope.
        What’s going to happen is the body releases chemicals that will
        anesthetize. That decreases the pain the child feels. It decreases the
        sensory experiences, I’m not really feeling it. It decreases the
        consciousness. Rape survivors will tell you it was like I left my body
        and [was] looking down . . .Those endogenous opiates that I talked
        about, those things that make you not feel the pain, the good thing is
        they make you not feel the pain, but the other side of it is they also
        disconnect us then as that memory of the event is being laid down.
        That’s why after a trauma we often don’t have great . . . linear
        memories. We have fragmented memories. So as that opiate is
        decreasing pain and decreasing consciousness, it’s also decreasing
        memory and connection.92

        Dr. Porterfield explained that Mrs. Montgomery’s dissociation (and

  resulting lack of reliable contact with reality) is severe – even when compared

  with survivors of war and state sanctioned torture:



        91
             Id. at 1689 (emphasis added).
        92
             Id. at 1689-90.
                                             41
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 42 of 90 PageID #: 158



        I’ve seen survivors of very severe rape and torture who had an okay
        enough childhood that, yes, they have severe dissociation. When you
        start reminding them about the kidnaping, for instance, they
        dissociate. They disconnect. I’m not feeling myself anymore. I can’t
        do this. I’m not in my body. The world’s not real, but they have a
        fundamental sense of self that is intact. Mrs. Montgomery doesn’t
        have that. Mrs. Montgomery’s entire development took place in a
        context of stress, humiliation, degradation, and so her dissociation is
        woven deeply into her personality. There is no ground for her to stand
        on. So her dissociation is not the sort of episodic blips. Her
        dissociation is completely pervasive part of who she is. She lives in a
        dissociated state much of the time.93
                                            ...
        Mrs. Montgomery has very severe derealization an depersonalization,
        and that means she is very vulnerable to not knowing if she’s real, if
        her environment’s real, if the interaction is real. It all, like I said,
        becomes sort of like quicksand for her, and I believe that is because
        her neurobiological response to early stress was such a heavy load of
        anesthetizing, altering neurochemicals that she now just daily
        functionally lives in that kind of – in that kind of operating stance,
        which is the world does not feel real to her.94

        Dr. Porterfield testified that “Psychologists learn what posttraumtic stress is

  and what complex posttramatic stress is and what dissociation is. These are not –

  you know, these are not esoteric concepts in psychology. CPTSD is internationally

  recognized in the International Classification of Diseases (11th edition) and was a

  generally accepted clinical diagnosis.95


        93
             Id. at 1690.
        94
             Id. at 1694 (emphasis added).
        95
             Vol. 7, p. 1710-11.
                                             42
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 43 of 90 PageID #: 159



        3. Brain damage: Drs. Nadkarni, Woods, and Gur

      Dr. Nadkarni, a medical doctor who is board certified in neurology,

  psychiatry, behavior neurology, epilepsy, and clinical neurophysiology, testified

  in the 2255 proceedings that Mrs. Montgomery’s brain is significantly impaired.

  Dr. Nadkarni, who teaches at NYU Medical School, is the clinical director of the

  NYU Medical center’s neuroscience curriculum for psychiatry residents, and

  diagnoses and treats patients in the epilepsy division of the Medical Center, an

  expert in the fields of epilepsy, neurology and neuropsychiatry and traumatic

  brain injury.96 Dr. Nadkarni found that Mrs. Montgomery “has deficits that lead

  me to think that she has both epilepsy and a significant front lobe syndrome, as

  well as parietal lobe and temporal lobe dysfunction.”97 Dr. Nadkarni testified that

  his opinions were based on a full neurological examination of Mrs. Montgomery

  in combination with her reported history and symptoms as well as the extensive

  social history compiled by Dr. Jan Vogelsang.98 Dr. Nadkarni interviewed Mrs.

  Montgomery as to her medical history and asked her pertinent questions regarding

  symptomology, but also compared the information she provided with the historical


        96
             Vol 7,1714.
        97
             Id. at 1715.
        98
             Id.
                                           43
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 44 of 90 PageID #: 160



  data from her prior psychiatric and medical records.99 Dr. Nadkarni’s neurological

  examination of Mrs. Montgomery “look[ed] at different parts of the nervous

  system as they manifest in somebody’s comportment and neurological exam, how

  they function sensory-wise, coordination-wise, mental status wise, all of those

  things.”100 The physical examination he performed on Mrs. Montgomery was

  precisely what he performs at NYU on his patients there on a regular basis,

  including use of the Montreal Cognitive Assessment, a screening tool for

  cognitive impairment.101

        He reports “I was sitting in the room with her and I checked her cranial

  nerves, checked eye movements, and I checked the symmetry of her facial

  movements, her hearing, the different nerves of her head and face; and then you do

  a motor examination which involves testing muscle tone and bulk and strength,

  sensory examination testing basic sensory modalities, coordination examination

  and a cognitive assessment as well.102 The Montreal Cognitive Assessment is “a

  good way to measure certain functions that are seen in the way the brain works in



        99
             Id.
        100
              Id. at 1716.
        101
              Id. at 1717.
        102
              Id. at 1742.
                                          44
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 45 of 90 PageID #: 161



  terms of cognition. So it involves things like language assessment, side shifting,

  organization, memory. Very specific cognitive functions are screened on that

  test.”103

         Dr. Nadkarni summarized his findings: “I think the three main areas

  that are affected in Ms. Montgomery are the frontal lobe, the parietal lobe, and

  the temporal or, slash, limbic lobe, and the right hemisphere I think is more

  affected than the left.”104 He continued, “In Ms. Montgomery’s case these

  limbic structures, parietal structures, and inferior frontal structures are all –

  have all been shown to be abnormal . . . [her pattern of brain damage] actually

  follows kind of a classic pattern, very classic pattern for comportment

  difficulties.”105 Dr. Nadkarni explained that “comportment” in the

  neurological setting means essentially its vernacular meaning, but signifies a

  host of neurological abilities: “comportment is comprised by several things that

  help us enact behaviors in the world, right? So it involves insight, judgment,

  self-awareness, social adaptation, and empathy, and it lets us behave

  appropriately in the world we live in and assess when something will have


         103
               Id. at 1717.
         104
               Id. at 1727.
         105
               Id. at 1726
                                             45
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 46 of 90 PageID #: 162



  negative consequences or positive consequences and helps us make judgments,

  basically.”106

        Mrs. Montgomery’s brain dysfunction is a “classic” presentation. He

  explained that this brain problem reflects “relatively lower metabolism in the left

  hemisphere compared to the right hemisphere and relative atrophy in the right

  hemisphere compared to the left.”107 A Mrs. Montgomery’s parietal lobe, which

  synthesizes information and stimuli “tagging it appropriately” allowing for critical,

  often pre-conscious decision-making as to “what’s important, what’s not

  important, what would be bad for me, what would be good for me,” has

  “significant abnormalities.”108

        Mrs. Montgomery’s limbic lobes, which are important for generating

  emotional “tags and physical experiences that go along with emotional states” is

  also abnormal.109 Dr. Nadkarni explained that Mrs. Montgomery has damage or

  dysfunction of her frontal lobes. The type of dysfunction he detected could result

  from Mrs. Montgomery’s history of having her head banged on the floor during



        106
              Id.
        107
              Id.
        108
              Id. at 1727
        109
              Id. at 1828.
                                           46
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 47 of 90 PageID #: 163



  rape.110 “99 percent of her problems that are involving the frontal lobe and her

  temporal and parietal lobe are from repeated traumatic injury. She also had a

  prenatal toxic history [maternal consumption of alcohol] so that probably didn’t

  help.”111 He explained that the sorts of injury she suffered caused both brain

  damage and epileptic activity: “developmentally and then post-birth, severe

  traumatic head injuries she’s had repeatedly will give you this kind of a picture,

  and classically those patients present with comportment problems, these frontal

  lobe syndrome kind of issues. And epilepsy – you have posttraumatic epilepsy

  also, which I think is what happened with her.”112

        110
            Lisa suffered many head injuries, for example when her stepfather banged
  her head on the concrete floor while raping her. Also, her husband Mike got into a
  fight with her, “got mad and without considering the consequences threw a size D
  Energizer battery at her head as hard as he could. Because of his baseball throwing
  skills, the battery hit Lisa square in the back of the head. She went down like a
  crushed rag doll. She was bleeding from the back of the head. He honestly thought
  that he had killed her and was horrified at what he had done. They took Lisa to the
  emergency room.” Exhibit 1 at 658. Lisa had another significant head injury in a
  car accident January 26, 1988, when she hit another vehicle from the rear and
  sustained a concussion. Id. at 95. On June 20, 1999, Lisa was hit by a child's knee
  on a trampoline. Lisa did not lose consciousness but became repetitive, confused
  and disoriented. At the ER, she was somewhat disoriented as to time and place,
  and was not able to relate her phone number or do simple calculations. .... A few
  days later Lisa returned to the hospital for her headache....She had a severe
  headache with photophobia, nausea and vomiting. She was given Compazine
  orally. Id. at 130.
        111
              Id. at 1744.
        112
              Id. at 1745.
                                           47
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 48 of 90 PageID #: 164



        Mrs. Montgomery also suffers from frontal temporal lobe epilepsy,

  according to Dr. Nadkarni. Epilepsy is a seizure disorder. Seizures “are any

  king of behavioral change or experience that somebody can have that’s related

  to abnormal firing of certain parts of the brain.”113 Dr. Nadkarni explained that

  “seizures are pleomorphic” which means having “different presentations,

  different symptoms.”114 “[I]n a frontal temporal epilepsy, which is I think what

  Lisa Montgomery suffers from, people can have – the five most common

  symptoms are auras, which you retain awareness but you might smell

  something strange, and the trick is that isn’t stereotyped. So the smell is the

  same every time because the same part of the brain is firing so you get the same

  kind of sensation . . . out-of-body experiences or dissociative experience in

  general is a common feature of temporal lobe epilepsy. People can lose time

  very commonly. So all of the sudden they find themselves doing something and

  they can’t account for the last few minutes, five minutes, ten minutes. And if

  those symptoms progress enough, you have alteration in your awareness and

  you might blank out, you might stare, you might have what we call behavioral




        113
              Id. at 1729.
        114
              Id.

                                            48
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 49 of 90 PageID #: 165



  arrest where you just stop what you are doing.”115 Dr. Nadkarni explained that

  there are many types of seizure activity in the brain which do not produce

  external, visible manifestations: “You would never know by looking at

  somebody.”116 He explained that invisible seizures are “more common than

  convulsions in temporal lobe epilepsy.”117 This kind of brain misfiring can

  disrupt thought and consciousness, without necessarily disrupting external

  behavior, “so people can go through their lives and do whatever they’re doing.

  They might just have an intense déjà vu or an intense smell or something and

  they can just work through it and nobody else would know.”118 If, however, “it

  spreads more, you might have problems speaking. You might be unaware of

  what’s going on around you. You might not be able to understand what people

  are saying . . . there’s all these things that can happen once the seizure spreads.”

  Temporal lobe seizures compromise memory, because they start in the

  hippocampus (or next to hippocampus in the amygdala) which is one of the




        115
              Id. at 1730-31.
        116
              Id. at 1724.
        117
              Id. at 1731.
        118
              Id.
                                            49
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 50 of 90 PageID #: 166



  structures in the temporal lobe which is responsible for memory.119

        Mrs. Montgomery “gives a classic history for symptoms of temporal lobe

  epilepsy over many, many, many years, going back to even her childhood, she’s

  had experiences that go along with temporal lobe epilepsy.”120 He recounted her

  symptoms: “episodes of lost time;” “olfactory hallucinations but they were very

  stereotyped;” “discrete episodes that were brief in duration where she would be

  doing something and all of the sudden she didn’t know how she was doing it.” Her

  neurological exam was also consistent with the diagnosis: “when I examined her

  physically, she has weakness in her left hand, weakness in coordination in her left

  hand. That points to sort of brain abnormalities in both the frontal lobe and

  temporal lobe circuits.” Dr. Nadkarni explained that these physical findings are

  not something a patient can fake.

        Dr. Nadkarni testified that his initial assessment and report were

  independent of any information from Dr. Gur’s assessment of Mrs.

  Montgomery. See Gur, infra. However, once counsel provided him Dr. Gur’s

  data, including both a PET scan and MRI data, Dr. Nadkarni found that Dr. Gur’s




        119
              Id. at 1732.
        120
              Id. at 1733.
                                           50
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 51 of 90 PageID #: 167



  information corroborated his own findings.121 Dr. Nadkarni’s findings on the

  neurologic examination pointed to frontal lobe dysfunction, “and the PET scan and

  the MRI also point to those areas as being abnormal along with limbic

  dysfunction, which is temporal lobe dysfunction, which maps perfectly onto her

  history of probable epilepsy and the seizures.”122 He also indicated that his testing

  reflected the findings on the imaging studies of a “right hemisphere problem.”123

        Dr. George Woods practices clinical psychiatry in Oakland, California. He

  testified during 2255 proceedings. Vol. 7, p. 1755, (Court declares Dr. Woods an

  expert in neuropsychiatry). Dr. Woods’ testimony highlighted the importance of

  the biopsychosocial history and evaluation for a mental health expert. “I must start

  out by saying that the biopsychosocial history is the most scientific component of

  any medical examination.”124 The biopsychosocial history provides context for that

  which the expert sees in the person evaluated:125 “you want to be able to look at

  documents across the life span, educational records, social service records. You



        121
              Id. at 1718.
        122
              Id. at 1735.
        123
              Id. at 1736.
        124
              Id. at 1789.
        125
              Id. at 1759.
                                            51
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 52 of 90 PageID #: 168



  certainly want to take into consideration other mental health evaluations.”126 Dr.

  Woods explained that critical genetic information is reflected in the

  biopsychosocial history: “genetics are part of your biopsychosocial history

  because in this case we know that family members share genetic disorders, family

  members share mood disorders, and that’s important to know.”127

        Dr. Woods offered an example of the type of consistency he looks for in

  the social history of the client’s functioning in the real world and the client’s

  presenting history. In Mrs. Montgomery’s case, the social history reflected

  social services records from 2003 – before the offense – that noted that Mrs.

  Montgomery might be delusional and might suffer from bipolar disorder.128 Dr.

  Woods termed this sort of consistency between current, observed clinical

  symptoms and a subject’s life history documentation “ecological validity.”129

  The biopsychosocial history provided Dr. Woods with mental health

  symptoms noted consistently across Mrs. Montgomery’s lifetime.130



        126
              Id. at 1769.
        127
              Id. at 1759.
        128
              Id. at 1761.
        129
              Woods’ Powerpoint, Ex.159 slide 27.
        130
              Vol. 7 at 1787.
                                            52
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 53 of 90 PageID #: 169



        Dr. Woods focused particularly on the history of Mrs. Montgomery’s loss of

  contact with reality.131 Dr. Woods explained that by loss of contact with reality,

  he intended to convey “someone who can’t maintain good contact with what’s

  occurring around them. It doesn’t mean they go off into their own world

  necessarily, but it means that they – it’s like hearing something far away and

  not being able to quite catch it.”132 He noted, “that’s exactly how people

  describe Ms. Montgomery outside of the forensic setting, growing up, in

  marriage, as a parent, as a sister. They consistently describe her as not being

  able to stay connected.”133 Dr. Woods discussed that psychosis was manifest

  across Mrs. Montgomery’s lifetime. “[H]er sister said, you know, she’s crazy but I

  don’t think she’s crazy like schizophrenia. The social worker in 2003 said, Wow,

  I’m wondering if she may be somewhat delusional. Dr. Kuncel said, you know,

  again, she sounds delusional. Dr. Hutchinson says, I think you need to look at her

  thought disorder. You know, [Dr.] Vogelsang says, Wow, she’s psychotic. And

  then what do we see? We see the antipsychotic being the treatment that makes the




        131
              Id. at 1789
        132
              Id. at 1790.
        133
              Id.
                                            53
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 54 of 90 PageID #: 170



  most difference.”134

        Dr. Woods highlighted that the biopsychosocial report reflected a maternal

  and paternal history of neglect, abandonment, and sexual dysfunction.135 “For any

  clinician that should be a clue in your differential as to whether there is a mood

  disorder in the family. Mood disorders manifest themselves with these kinds of

  behaviors.”136 He pointed to information in the social history that family

  members had been diagnosed with mood disorders, “this is what’s call[ed] an

  affectively la[den] family . . . when you see mood disorders early in life, there’s

  a greater chance of those mood disorders have a strong genetic component, but

  what we do know is that mood disorders run in families.”137

        Dr. Woods also indicated that Dr. Vogelsang’s documentation of

  cognitive impairments through several generations of Mrs. Montgomery’s

  family history was significant to him. “This is what really kind of threw me at

  first is we see cognitive impairments, intellectual disability, other autism, other

  types of brain-based impairments not only before Ms. Montgomery, but we’re



        134
              Id.
        135
              Id. at 1787.
        136
              Id.
        137
              Id.
                                            54
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 55 of 90 PageID #: 171



  now seeing these impairments in the children as well and the children of her

  children.”138 The generational component of this information provided further

  verification of Dr. Woods’ assessment.

        Dr. Vogelsang’s social history also provided information on the trauma

  Mrs. Montgomery experienced during the developmental period which allowed

  for deeper insight into Mrs. Montgomery’s symptomology. Dr. Woods

  explained that the biopsychosocial informed the clinical interviews and –

  particularly the information from David Kidwell – “allowed us to move the ball

  further in terms of understanding what really had occurred to her.”139

        Doctor Woods explained he worked in an interdisciplinary team with Dr.

  Porterfield, a trauma specialist, Dr. Nadkarni, an epilepsy specialist, and Dr.

  Vogelsang, the social historian and social worker.140 For Dr. Woods, “[T]he

  reports of other mental health evaluators are very important. The clinical

  interviews are very important. The neurological, neuropsychological, and

  neuroimaging are very important in understanding the evolution of the science of




        138
              Id. at 1789.
        139
              Id. at 1782.
        140
              Id. at 1760.
                                           55
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 56 of 90 PageID #: 172



  trauma, and neurobiology is very important.”141

        Dr. Woods placed significant importance on the observations of

  Mrs. Montgomery’s treating psychiatrists, Drs. McCandless and Kempke. As

  he noted, those doctors “attempts to change medications and to add

  medications, to really try to gain some control over these symptoms, that’s very,

  very important, because it’s outside of the forensic setting.”142

        Dr. Woods also looked to Dr. Nadkarni’s assessment for confirmation of his

  own neurological findings: “Dr. Nadkarni did some neurological testing I didn’t

  do. He did a smell test [resulting in a finding of] evidence of a frontal lobe

  dysfunction.”143 Dr. Woods noted that Dr. Nadkarni documented multiple

  neurological symptoms.144 Mrs. Montgomery had “olfactory hallucination of bad

  small (evidence of frontal lobe dysfunction; episodes of lost time; memory of

  experiences that she is not sure really occurred; word finding problems; sustained

  periods when things do not seem real; altered states of consciousness; episodes of




        141
              Id.
        142
              Id. at 1761.
        143
              Id. at 1820.
        144
              Id. at 1761
                                            56
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 57 of 90 PageID #: 173



  losing time.”145

        Inherent in Dr. Wood’s assessment of Mrs. Montgomery’s neurological

  functioning was an assessment of her ability to accomplish the tasks of normal

  life.146 From the social history, Dr. Woods learned “[Mrs. Montgomery] had

  difficulty performing simple tasks. She had difficulty finishing tasks. She had

  real difficulty, as I talk about, sequencing, being able to really take stock and

  say, okay, I need a loaf of bread. I also need some milk. I’ve got four kids. I

  [have] got to do this, that, and the other. She had difficulty budgeting. She had

  problems braiding and brushing her hair. I put that there specifically because

  braiding and brushing is a sequential phenomenon . . . These are all cognitive

  tasks that we tend to do fairly easily, but with someone that has the trauma

  history and the brain impairments that [Mrs. Montgomery] has would be

  problematic.”147

        Dr. Wood’s neurological examination also yielded significant symptoms

  of brain impairment. Dr. Woods cited three indicators which were of particular




        145
              Ex. 159, Woods’ Powerpoint slide 64-65.
        146
              Id. slide 28.
        147
              Vol 7 at 1891.
                                            57
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 58 of 90 PageID #: 174



  interest: skipping, tandem walking, and the Luria test.148 Mrs. Montgomery

  cannot skip.149“[S]kipping is actually a neurological function. It requires the

  cerebellum.”150 The tandem walking task also implicates cerebellar

  functioning.151 The Luria test, which Dr. Woods testified is similar to some of

  the testing Dr. Nadkarni performed (and on which he obtained similar results)

  tests frontal lobe functioning.152 “And she could not do this. So what we really see

  are neurological functions that are impaired. Impaired motor control,

  impaired cognitive functions. She had problems with attention and language,

  and she had problems regulating fears as well as pleasure.”153

        Dr. Woods explained the implications of Mrs. Montgomery’s cerebellar

  and frontal lobe dysfunction. With regard to cerebellar dysfunction “these are

  the symptoms that one sees; distractibility . . . hyperactivity, impulsivity,

  disinhibition, not being able to control one’s anxiety, irritability, rumination,



        148
              Id. at 1792.
        149
              Id.
        150
              Id.
        151
              Id. at 1792-93.
        152
              Id. at 1792.
        153
              Id. at 1792-93.
                                            58
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 59 of 90 PageID #: 175



  thinking things over and over and over, not being able to let go, over and over,

  obsessive behaviors, and dysphoria.”154 Dr. Woods explained that the

  dysphoria accompanying cerebellar dysfunction equates to “depression, again,

  tactical defensiveness. You can’t stand being touched. You have problems

  being touched. Sensory overload, which is also called the gating mechanism,

  too much overwhelms you. [Mrs. Montgomery] talked consistently about having

  to be away from her kids because – although any of us who have kids think this,

  but sometimes you just can’t be there. You just can’t be with them. But that’s

  not the same as not being able to take care of their lives et cetera, apathy and

  childlike behavior.”155 Dr. Woods explained that the cerebellar dysfunction

  implicates frontal lobe disorders as well: “We now know that the cerebellum

  has connections to the frontal lobe, and the frontal lobe is kind of the gross

  executive functioning, but the cerebellum is kind of the fine tuning of the

  executive functioning. And clearly she has difficulty. And these are the kinds of

  dysfunctions that one would see in someone with a history of . . . their mother

  drinking [while pregnant].”156


        154
              Id. at 1792.
        155
              Id.
        156
              Id. at 1794.
                                            59
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 60 of 90 PageID #: 176



        Dr. Woods also performed the Barkley Deficits in Executive Functioning

  Scaled Interview.157 This test confirmed the picture presented by Mrs.

  Montgomery’s social history: “She was markedly deficient in her time

  organization, time management. She was markedly deficient in her

  organization. She was markedly deficient in her ability to restrain. She was

  markedly deficient in her motivation. She told actually a story about leaving

  jobs without even picking up a check.”158

        Dr. Woods testified that to a reasonable degree of medical certainty Mrs.

  Montgomery’s brain is significantly impaired. He explained that her

  impairments are lifelong and “[h]er brain impairment is merely what we call

  multifocal. It’s in multiple areas. Certainly it’s in the back of the brain, the

  cerebellum. It’s certainly in the right side of the brain, the right parietal lobe,

  the right temporal – frontal lobe”159 Mrs. Montgomery’s behaviors were

  symptoms of her brain impairments and trauma. He gave examples of concrete

  tasks Mrs.Montgomery was unable to perform which demonstrated brain

  dysfunction like making a bed, completing projects, and effectively treating her


        157
              Id.
        158
              Id. at 1800.
        159
              Id. at 1763.
                                             60
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 61 of 90 PageID #: 177



  children’s lice infestation.160 He described her inabilities as “sequencing issues.”161

  “These are not just someone who gets frustrated and just throws things away.

  These are problems with the way that her brain works in terms of if I do this, then

  I should do that and then I should do that.”162 Dr. Woods reflected that Mrs.

  Montgomery’s social history supported his diagnosis, because her friends and

  family were aware of her inabilities – though they lacked the expertise to describe

  the problem in clinical ways.163

        Dr. Woods also opined upon trauma and dissociation. He testified that Mrs.

  Montgomery’s history of trauma has caused her to dissociate as a coping

  mechanism.164 Dr. Woods explained that dissociation is purposeful in the sense

  that “it serves a purpose, but not every time someone dissociates is in fact

  intentional.”165 Dr. Woods saw symptoms of dissociation when he attempted to

  interview Mrs. Montgomery about the sexual abuse Mr. Kidwell disclosed. While



        160
              Id. at 1764-65.
        161
              Id. at 1765.
        162
              Id.
        163
              Id. at 1794.
        164
              Id. at 1795.
        165
              Id.
                                            61
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 62 of 90 PageID #: 178



  Mrs. Montgomery was able to confirm to Dr. Woods that Mr. Kidwell provided

  accurate and truthful information, “she physically flushed. Her cheeks became red.

  Her answers became delayed . . . she was unable to elaborate. This is one of the

  things that Dr. Nadkarni talks about when he talks about her finding it difficult to

  initiate a conversation, and she becomes dissociative. In fact, she would not talk

  about it .. . She would not talk about it, and I was like What would happen if we

  talked about it? And she said, I just can’t. I just can’t I don’t know I don’t

  know.”166

        Mrs. Montgomery suffered from comorbid psychiatric illness which

  combined synergistically to compromise her functioning. Dr. Woods found that

  Mrs. Montgomery suffers from bipolar disorder, and that in combination with

  her PTSD, the dual diagnosis causes severe dysfunction:

        It’s difficult to determine to really – and there’s not reason to, to
        determine which of these symptoms are mood based, bipolar based,
        and which are trauma based because they’re comorbidly interactive
        and they’re bipolar and PTSD . . . when you talk about a comorbid
        disorder, we’re talking about disorders that mix and become
        something that often is even greater and more severe. These brain
        impairments don’t go away when we talk about comorbidity. The
        traumatic experiences undermine her perception of the reality
        consistently, even more so than the bipolar disorder.167


        166
              Id. at 1796.
        167
              Id. at 1768.
                                            62
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 63 of 90 PageID #: 179



        Dr. Ruben Gur, a tenured professor at Penn Perelman School of Medicine,

  testified at the 2255 hearing. His primary appointment is in the department of

  psychiatry, though he has secondary appointments in departments of neurology

  and radiology and is a member of the committee that awards Ph.D.s in

  neuroscience.168 Dr. Gur works at the Brain Behavior Laboratory at the

  Department of Psychiatry at Penn, which he established around 1982 and which is

  dedicated to using neuroimaging to understand brain and behavior.169 Dr. Gur’s

  CV and reports were accepted by the Court as Exhibits and the Court accepted Dr.

  Gur as an expert in the field of neuropsychology and neuroimaging.170

        Dr. Gur explained his “behavioral image” of Mrs. Montgomery’s brain. As

  part of his research, he had previously enlisted four top neuropsychologists in the

  country – “giants of the field” of neuropsychology171 – to rate neuropsychological

  test results of unknown individuals that indicate the brain region corresponding to

  the test result.172 The experts put together a table of weights for the brain regions


        168
              Vol. 8, 2028.
        169
              Id. at 2029.
        170
           Dr. Gur’s credentials are lengthy and impressive. Exhibit 156, Gur CV.;
  Vol. 8, p. 2028-41, Gur Testimony.
        171
              Vol. 8 at 2043.
        172
              Id. at 2041.
                                            63
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 64 of 90 PageID #: 180



  implicated if there was deficit in the region.173 He wanted to obtain “reliable ways

  of relating cognitive performance to brain regions, to the functioning of brain

  systems.”174 The behavioral image was designed to be a graphic representation

  (like a scan) of the information gleaned from neuropsychological testing.175 He

  works with Christos Davatzikos and Andrew Newberg. Dr. Gur testified that Dr.

  Davatzikos is “world-renowned expert in imaging analysis, especially magnetic

  resonance images.”176 Dr. Newberg is “probably the most skilled person I know in

  reading PET scans,” according to Dr. Gur.177

        The representation of Mrs. Montgomery’s neuropsychological deficits on

  Dr. Gur’s behavioral image tracked the relative strengths and weaknesses of her

  brain. Dr. Gur testified that “[l]ooking at variability within the individual is the

  way to find out if there is brain dysfunction.”178 He elaborated that if a genius

  has a car wreck and damages his brain, he will still score higher on many tests

  than the general population – the damage to his brain is reflected in the relative

        173
              Id. at 2042
        174
              Id. at 2043.
        175
              Id. at 2044.
        176
              Id. at 2048.
        177
              Id. at 2049.
        178
              Id. at 2055.
                                             64
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 65 of 90 PageID #: 181



  weaknesses of the affected areas.179 Dr. Gur testified that the behavioral image

  primarily reflects areas of the brain in relation to the other areas of the brain,

  though he does get a general gauge of where the subject stands in relation to the

  rest of the population.180 Dr. Gur indicated that Dr. Fucetola’s detection of the

  29 point differential between Mrs. Montgomery’s performance and verbal IQs

  is “exactly the variability I’m talking about.”181 His method contributes “a pictorial

  depiction of what are the brain systems most likely involved in the deficits shown

  on the neuropsychological testing.”182 In Mrs. Montgomery, that image indicates

  deficits that implicate deep gray matter.183

        “From the behavioral image it looks like the area of damage is in the

  parietal lobe, which is roughly in the middle of your brain toward the back.

  Although there are indications of deficits that implicate deep gray matter. Notably

  the neuropsychological tests do not look at deep gray matter. They’re blind to

  damage there. But when you see – when you see damage in surrounding areas,



        179
              Id.
        180
              Id. at 2056.
        181
              Id. at 2058.
        182
              Id. at 2059.
        183
              Id. at 2061.
                                             65
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 66 of 90 PageID #: 182



  then very often when you do the imaging, there will be damage in those regions

  that a neuropsychological test do[es] not measure.”184 Dr. Gur summed up his

  findings with respect to Mrs. Montgomery: “so the main finding you see in this

  image is that is parietal. I thought it was more severe on the right than on the

  left.”185

         Dr. Gur testified that his behavioral image was congruent with MRI

  and PET data. That is, the neuropsychological, and neuroanatomical data were

  consistent with each other.186 He concluded that “she suffers from brain

  dysfunction that affects areas that are important for behavior, and that people

  with that sort of brain dysfunction would have difficulty in certain aspects of

  their behavioral functioning.”187 Dr. Brain damage such as is seen in Mrs.

  Montgomery could be caused by posttraumatic stress.188 Dr. Gur also posited that

  the damage could have been caused by en utero exposure to alcohol. Dr. Gur

  testified that from an MRI study, “One conclusion was clear which is that the



         184
               Id.
         185
               Id. at 2061.
         186
               Id. at 2066.
         187
               Id. at 2067.
         188
               Id.
                                            66
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 67 of 90 PageID #: 183



  ventricles were large.”189 Dr. Gur testified that “[l]arge ventricles it means that

  there is more fluid in the middle of the brain than there should be . . . if there is

  tissue loss in the so-called limbic structures, the structures that surround that fluid

  inside the brain, then every time a nerve cell dies its place is taken up by fluid.

  So increased ventricles indicate that there was either damage to the brain, either

  – what we call atrophy. . . or dystrophy which is that the tissue failed to develop

  and that’s why we have larger ventricles.”190 Dr. Gur explained that the limbic

  system is compromised of the basal forebrain, the hippocampus and the

  amygdala.191 “The other [significant finding based on MRI data] was that the

  parietal lobe seemed to be much smaller than it ought to be relative to the rest

  of the brain.”192 He indicated that the right parietal seemed to be affected to an

  even greater extent than the left.193 He testified that this MRI data was

  consistent with the neuropsychological findings.194



        189
              Id. at 2071.
        190
              Id. at 2072.
        191
              Id.
        192
              Id. at 2073.
        193
              Id.
        194
              Id. at 273
                                             67
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 68 of 90 PageID #: 184



                              VI: CLAIMS FOR RELIEF

                         CLAIM I: FORD INCOMPETENCE

        All other allegations in this pleading are incorporated into this Claim.

        As outlined in section IVA, supra, the Eighth Amendment prohibits the

  execution of persons who, due to mental illness, do not understand the basis for

  their executions. Ford, at 409-10 “The critical question is whether a ‘prisoner’s

  mental state is so distorted by a mental illness’ that [s]he lacks a ‘rational

  understanding’ of ‘the State’s rationale for [her] execution.’ Or similarly put, the

  issue is whether a ‘prisoner’s concept of reality’ is ‘so impair[ed]’ that [s]he

  cannot grasp the execution’s ‘meaning and purpose’ or the ‘link between [her]

  crime and its punishment.’” Madison, 139 S.Ct at 723 (cites to Panetti omitted).

  “A prisoner’s awareness of the State’s rationale for an execution is not the same as

  a rational understanding of it.” Panetti at 959. Ms. Montgomery meets this

  standard.

        First, she is seriously mentally ill. The presiding judge at her trial and 2255

  proceedings, the employees of BOP–pre-trial, trial and post-trial–and every expert

  in previous proceedings concede this. She is constantly medicated for her

  illnesses; she is on suicide watch today. And, second, she does not have a rational

  understanding or awareness of the meaning and purpose of execution.


                                             68
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 69 of 90 PageID #: 185



        Dr. Porterfield explains why Mrs. Montgomery is incompetent:

               2. Counsel for Lisa Montgomery has asked me to address her
        current psychological condition, specifically her rational
        understanding of her planned execution. My opinion, which is based
        on information obtained from Mrs. Montgomery’s attorneys about
        their daily communication with her, as well as my previous evaluation
        of Mrs. Montgomery over four days and eighteen hours of face to
        face interviewing in 2016, and extensive review of Mrs.
        Montgomery’s biopsychosocial history through records and witness
        interviews, is that as a result of her severe mental illness Mrs.
        Montgomery is currently unable to rationally understand the basis for
        her execution. My opinion is also based on my knowledge and
        experience as a psychologist who has worked with survivors of
        torture and other trauma for more than two decades, and the United
        States Supreme Court opinion in Madison v. Alabama, 139 S.Ct. 718
        (2019).

        3. I first evaluated Mrs. Montgomery in 2016. My evaluation and
        conclusions with respect to Mrs. Montgomery’s mental illness are
        detailed in my April 22, 2016 report and my October 10, 2016
        supplemental report. I have also submitted two declarations with
        respect to my concerns that Mrs. Montgomery’s conditions of
        incarceration were likely to result in a deterioration of her mental
        health and functioning. Those declarations are dated November 9,
        2020 and November 23, 2020. I reaffirm the truthfulness and
        accuracy of those previous declarations and incorporate them into this
        declaration by reference.

        4. Mrs. Montgomery suffers from complex post-traumatic stress
        disorder (CPTSD), complex partial seizures and brain impairment,
        depression, and bipolar disorder. Her CPTSD is characterized by
        severe dissociative symptoms. In my report dated April 22, 2016, I
        stated, regarding Mrs. Montgomery’s dissociative symptoms:

              “The most pronounced manifestation of Lisa
              Montgomery’s extensive trauma history is her
              dissociative symptomatology and manner of managing

                                          69
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 70 of 90 PageID #: 186



              stress. Dissociation is a process of the human nervous
              system in which neurochemical reactions to excessive
              stress lead to alterations in consciousness and
              perceptions of senses, the environment, and the self.
              Dissociation represents a lowering of consciousness,
              sometimes to the point of actual rupture of consciousness
              and awareness (Lanius, Paulsen & Corrigan, 2014).
              Clinical models of dissociation demonstrate how
              humans, like animals, when under severe threat, will
              sometimes experience the release of neurochemicals that
              are anesthetic in nature and that therefore lower the
              organism’s experience of pain and fear. When humans
              experience this peritraumatic (“during the trauma”)
              dissociation however, they are often left with residual
              difficulties after the trauma, such as amnesia,
              fragmentation of memory, and other disturbances. If the
              individual suffers multiple traumatic events that lead to
              frequent and lengthy periods of peritraumatic
              dissociation, the after effects will likely be more
              pervasive and more severe. These can include altered
              states of consciousness that linger after the traumatic
              events, such as time distortions, cognitive confusion,
              bodily symptoms (depersonalization and derealization)
              and emotional numbing. (Frewen and Lanius, 2014).
              Dissociative symptoms can reach the level of psychosis,
              as when an individual suffers hallucinatory phenomena,
              such as voices talking at him or her in an attacking
              manner.”

        Specifically, Mrs. Montgomery’s dissociative symptoms are
        characterized by: confused thought processes, disengagement,
        depersonalization, derealization, identity confusion, memory
        disturbance, and emotional constriction. The symptoms that Mrs.
        Montgomery has demonstrated in the past are severe and they can be
        highly impairing for her. For example, her depersonalization can lead
        her to feel that she is not present in her body, an experience that is
        highly destabilizing for people who suffer it. Her thought processes
        can become confused, leading her to be unsure about time and the

                                          70
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 71 of 90 PageID #: 187



        basic circumstances in which she finds herself. Derealization can lead
        her to feel that her environment is unreal or distorted in some way.
        Her emotional constriction can lead her to become detached from her
        circumstances, unableto gauge or express what she is feeling.
        Disengagement can lead her to disconnect from people and no longer
        communicate her actual feelings, thoughts or plans. In the past, these
        symptoms have led Mrs. Montgomery to become highly disorganized
        and, at times, suicidal.

        5. Her attorneys have been in regular telephone contact with Mrs.
        Montgomery, but have been unable to visit with her in person since
        November 2, 2020. I have been unable to evaluate Mrs. Montgomery
        in person because of the travel restrictions caused by the current
        global pandemic. Mrs. Montgomery’s attorneys have regularly
        reported to me after their contacts with her. They have described a
        deteriorating mental condition characterized by symptoms consistent
        with her diagnoses. Specifically, they have described thoughts and
        behaviors that are manifestations of dissociation, disturbed thinking
        and likely psychosis. Among the reported symptoms are: auditory
        hallucinations with self-attacking content (hearing her abusive
        mother’s voice), sleep disturbances and nightmares of past sexual
        violence, disruption in bodily functions related to elimination due to
        her perception of male observation, distorted sense of reality
        (uncertainty about whether the infant she kidnaped is really her
        child), religious delusions (believing that God is speaking to her
        through connect-the-dot puzzles), gaps in consciousness of time
        passing due to periods of being in a dissociative state, derealization
        (alterations in perception of the external world), inappropriate affect,
        irritability, and emotional constriction. Recently, Mrs. Montgomery
        described an interaction with a male psychologist who is not on her
        regular service in which she says he stated to her, “Don’t you just
        want to say ‘fuck the government and kill yourself?’” I find it highly
        unlikely that a trained clinician would make such a statement to any
        patient, let alone a patient at acute risk for suicide and with a history
        of suicide attempts. Mrs. Montgomery repeatedly focused on this
        statement being made to her, to a degree that suggests distorted
        perceptions of what the staff members may be intending and that is
        indicative of incipient paranoia. All of her symptoms are indicators

                                            71
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 72 of 90 PageID #: 188



        that Mrs. Montgomery’s psychological functioning is highly
        impaired.

        6. It is my professional opinion that I would be able to conduct a
        more thorough evaluation of Mrs. Montgomery during an in-person
        meeting but I am unable to travel because of the pandemic.
        Nevertheless, I am confident to a reasonable degree of psychological
        certainty that Mrs. Montgomery suffers mental diseases and defects
        and cannot now rationally form an understanding of the government’s
        rationale for her execution. Her concept of reality is so impaired that
        she cannot grasp the execution’s meaning and purpose or the link
        between crime and its punishment.

        7. Were I able to travel I could conduct a more thorough in-person
        evaluation. An in-person evaluation would be conducted in a way that
        minimizes the likelihood of doing harm to Mrs. Montgomery or
        worsening her mental state. Because her dissociative symptoms are
        easily triggered, an examination of her functioning must proceed
        carefully so that, if dissociation occurs, Mrs. Montgomery can be
        carefully monitored and assisted in regaining an integrated, organized
        mental state. This requires rapport with Mrs. Montgomery, basic trust,
        and the clinical ability to recognize and address dissociative
        symptoms in the moment. If the evaluation were taking place on the
        phone or by video call, this kind of assessment and intervention
        would not be possible. This is because dissociative symptoms are
        difficult to detect when a patient is not physically present with a
        clinician and these symptoms are difficult to address when not in the
        room with a patient. Specifically, dissociative symptoms often appear
        as absences, blank responses, silence, difficulty focusing, fatigue,
        attentional lapses and distractibility. These symptoms are very
        difficult to detect without being present with a patient and able to
        assess eye contact, verbal and physical communication and reactions.
        Thus, a remote evaluation of Mrs. Montgomery risks triggering her
        and leaving her in a compromised state that this evaluator would be
        unable to detect and properly address.

  App. F. Similarly, Dr. Woods affirms:


                                          72
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 73 of 90 PageID #: 189



        Referral Questions

        In 2013 at the request of counsel for Lisa Montgomery, I conducted a
        neuropsychiatric evaluation of Mrs. Montgomery, taking into account
        the complex historical, developmental, psycho-social, and psychiatric
        data accumulated during the course of Mrs. Montgomery’s case. At
        that time, I addressed questions regarding Mrs. Montgomery’s
        capacity to appreciate the wrongfulness of her conduct or to conform
        her conduct to the requirements of law at the time of her crime,
        discussed how Mrs. Montgomery’s neurobehavioral history was an
        important component of her social history, and discussed how Mrs.
        Montgomery’s impairments and medications affect her ability to
        rationally assist her counsel prior to and during the trial as well as
        how her impairments and medications informed her demeanor at trial.
        My findings with regard to these referral questions are contained in
        my 2013 declaration and 2016 addendum.

        Counsel have asked that I, now, respond to the following questions
        based on my clinical observations of Mrs. Montgomery and my
        knowledge of her life history, brain damage, and reported current
        level of functioning:

        Based on your knowledge of Mrs. Montgomery’s history as well
        as the reports of counsel regarding her current symptomology, is
        Mrs. Montgomery able to form a rational understanding of the
        State’s rationale for her execution as required by Ford v.
        Wainwright, 477 U.S. 399 (1986)?

        • How would an in-person evaluation of Mrs. Montgomery
        further inform or refine your opinions?

        Interviews and Summary of Materials Reviewed

        I previously met with Mrs. Montgomery in a private interview room
        at the BOP Carswell Medical Facility in Fort Worth on January 17,
        2013, February 8, 2013, July 19, 2016 and August 31, 2016. My
        initial evaluation included clinical interviews, an assessment of her


                                          73
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 74 of 90 PageID #: 190



        neurological status, and review of her biopsychosocial history and
        case related materials. I have not conducted additional clinical
        evaluation because of the strictures of the current COVID pandemic: I
        am 73 years of age and am considered at high risk of COVID-19
        infection and at a much-heightened risk of complications from
        infection. I also have several underlying conditions in addition to my
        age which require me to be extra vigilant including that I am currently
        in treatment for prostate cancer which necessitates on-going
        immunosuppressant therapy. My doctor has ordered me not to travel
        due to my health concerns (regardless of the pandemic) for at least 4
        months, depending upon potential effects of hormonal, antiandrogen,
        and immunotherapy.

        In answering the current referral questions, I, again, reviewed
        extensive documents relating to Mrs. Montgomery’s childhood,
        adolescence, and adulthood. These documents included diagnostic
        data in medical and psychiatric records, the biopsychosocial history,
        psychiatric, psychological, and neuropsychological
        assessments—including the up-to-date BOP mental health records,
        her medication regimen, and other relevant materials. I also
        considered the reports of Mrs. Montgomery’s counsel as to her
        current functioning. These are the kinds of sources of information
        relied upon by members of my profession in reaching an accurate
        assessment and providing answers to referral questions.

        Clinical Formulation

        Mrs. Montgomery has significant neurologic deficits, including but
        not limited to cerebellar dysfunction, an important control mechanism
        of executive function, her ability to effectively weigh, deliberate,
        understand context, and respond to social cues. She also has mild
        atrophic changes in her brain and symptoms of motor dysfunction.
        These conditions do not ameliorate, though they may worsen,
        especially in new, novel, and stressful circumstances. Mrs.
        Montgomery also suffers from a severe affective mood disorder with
        psychosis. She demonstrates pervasive and enduring consequences of
        surviving intentional trauma so severe that it meets the World Health
        Organization criteria for torture, as well as meeting criteria for

                                          74
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 75 of 90 PageID #: 191



        complex posttraumatic stress disorder and disorders of extreme stress
        (Briere & Spinazzola, 2005; van der Kolk, Roth, Pelcovitz, Sunday,
        & Spinazzola, 2005). These disorders interact synergistically and
        account for Mrs. Montgomery’s vulnerable mood lability; history of
        loss of contact with reality; impaired working memory; judgment and
        insight; affective dysregulaton; defective goal formation; and
        confusion.

        Over time, Mrs. Montgomery’s psychotic symptomology has been
        held at bay due to three interactive factors present in the conditions of
        her confinement within the BOP Federal Medical Center at Carswell:
        1) a highly structured and predictable environment; 2) a stable
        community wherein she is largely surrounded by supportive female
        companions and where her exposure to the threat of sexual violence is
        greatly reduced; and 3) careful titration and monitoring of her regime
        of antipsychotic medications. Despite the management of her
        symptoms, her underlying conditions persist and—particularly as her
        environment changes—appear to have overcome the therapeutic
        effect of antipsychotic medication in the face of extreme stress.
        Psychiatric medication is not curative. Rather, psychiatric medication
        is one arrow in the quiver of possible abatement of symptoms. A
        person’s historical vulnerability as well as the effectiveness of their
        environmental support are paramount in allowing medications to
        exert any modicum of control.

        • Brain Impairments compromise Mrs. Montgomery’s perception of
        reality.

        Mrs. Montgomery’s brain is compromised structurally and
        functionally. My clinical observations are supported by the reports of
        Drs. Gur and Nadkarni, as well as the neuropsychological data
        produced by Dr. Fucetola, which I have reviewed. Mrs. Montgomery
        demonstrates behaviors and symptoms associated with functional
        impairment of the cerebellum. Schmahman et al have documented the
        role of the cerebellum in controlling executive skills. Although
        initially considered a part of the brain controlling balance, with purely
        motor functions, the last 22 years have demonstrated the cerebellum
        to be a major cognitive mechanism for the control of nuanced

                                           75
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 76 of 90 PageID #: 192



        executive functioning skills, particularly decision making, affective
        control, understanding context, and effective deliberation. Mrs.
        Montgomery’s cerebellum has been found to be quantitatively and
        qualitatively impaired, providing significant vulnerability to her
        cognitive capacity.

        Imaging of her brain reflects an overall loss of brain volume as well
        as a particular loss of tissue around the midline of her brain. See Gur
        Report. Other structures that appear diminished are the basal
        forebrain, particularly the frontal right side of the frontal/parietal
        lobes and the superior parietal lobe. PET scans show her brain is
        hypermetabolic, particularly in the amygdala. Id.

        Mrs. Montgomery’s brain impairment is a condition that cannot
        improve. Though additional trauma, injury, or aging may further
        compromise its functioning, the brain does not “repair” or heal from
        such losses. The portions of Mrs. Montgomery’s brain that are
        impaired are early brain structures, which are fully developed early in
        a child’s life. This is particularly seen in the hypermetabolic
        functioning of her amygdala—the center of the body’s fear and stress
        responses that is also pivotal in the workings of memory. Erosion or
        sheering of brain tissue occurred, resulting in a loss of brain volume,
        particularly in midline of her brain and in the parietal region—which
        is critical for the processing of sensory information and accurate
        perceptions of reality. While imaging reveals the quantifiable,
        structural defects, Mrs. Montgomery’s behaviors reflect these brain
        losses, including her impulsivity and vulnerability to cognitive
        deterioration and psychotic disorganization.

        Mrs. Montgomery’s functioning has maintained a baseline in prison
        despite her brain condition, in large part to the simplification of the
        demands of daily life created by the structure of the prison
        environment. Without the requirements to work in the public sector,
        care for her children, or provide for her necessities, Mrs. Montgomery
        has eventually, with significant reinforcement and initial titration of
        both environment and medication, been able to achieve minimal daily
        functioning —including being able to perform a prison job (doing
        laundry, floors, emptying trash cans), and to participate in prison

                                           76
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 77 of 90 PageID #: 193



        activities (educational and recreation classes, pod-games, craft
        activities). However, the ameliorative effect of this structure has been
        vitiated by removing her from her pod and placing her on suicide
        watch without access to her coping mechanisms (music, hand-crafts,
        etc.). Further, the stress inherent in her impending execution,
        combined with the added stress of anticipation of her transport to
        another facility, appears to have exposed her brain’s vulnerability,
        causing a recurrence of well-documented psychosis and impaired
        decision-making functioning.

        • Complex Post Traumatic Stress Disorder disrupts Mrs.
        Montgomery’s integration of consciousness, self-perception, memory,
        and actions

        Mrs. Montgomery was subjected to chronic, repetitive, and extreme
        sexual violence, emotional cruelty, and life-threatening physical
        assault as a child at the hands of those who should have protected her
        from harm. She has historically exhibited the behaviors and
        symptoms, including psychosis, learned helplessness, anticipatory
        anxiety, and dissociation: symptoms of those sufferers of severe
        sexual and emotional abuse in childhood who subsequently develop
        complex post-traumatic stress disorder. Because Mrs. Montgomery
        also suffers from a mood disorder, her symptoms are both part of her
        bipolar disorder and her impaired brain function, yet are also trauma
        based. Ultimately it is unnecessary to tease apart the etiology of her
        psychosis: it is the psychosis itself that is at issue in her competency
        to be executed.

        Historically, Mrs. Montgomery has experienced repeated, discreet
        episodes of psychotic symptomatology such as visual, tactile, and
        auditory hallucinations. She has also experienced sustained, chronic
        loss of contact with reality that is more severe than dissociation
        associated with post-traumatic stress disorder and is more aligned
        with the severe impediment associated with Traumatic Psychosis. The
        Diagnostic and Statistical Manural-5th Edition(DSM5) supports the
        psychosis secondary to extreme trauma. She has extreme perceptual
        distortions wherein she is unable to determine if she is experiencing
        “real” events and situations or if her experiences are unreal and not

                                           77
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 78 of 90 PageID #: 194



        occurring. This inability to recognize reality affects her judgment and
        insight and has, at times, denied her a rational understanding of
        events around her. She is more vulnerable to this impairment in
        rational understanding due to her cognitive deficits.

        Mrs. Montgomery also experiences well documented symptoms of
        trauma, including re-experiencing the trauma, avoidance and
        emotional numbing, and hyper-arousal. She has flashbacks and
        intrusive memories in which traumatic events are happening all over
        again, even when she is awake. She re-experiences physical
        sensations associated with maltreatment such as choking and being
        unable to breathe or cry. She becomes distressed when she is exposed
        to cues that symbolize the trauma, such as her fear of men and
        emotions associated with the trauma like lack of trust. She
        consciously and unconsciously avoids any thoughts, conversations,
        and activities that arouse recollections of the trauma. She is often
        socially withdrawn and detached from events around her. She
        compulsively relies on hand crafts such as tatting to ward off
        intrusive thoughts. She is unable to recall important aspects of trauma
        she survived, consistent with her deficits in amygdala functioning.

        The hallmark and core symptom of the extreme trauma Mrs.
        Montgomery survived is her loss of contact with reality. Her
        symptoms are much more consistent with torture, and the necessary
        emotional and cognitive protection a loss of contact with reality
        provides to those being tortured. She experiences “a disruption in the
        integration of consciousness, self-perception, memory, and actions.”
        Istanbul Protocol, paragraph 244. Such cognitive dissociation is also
        defined as: “The exclusion from consciousness and the inaccessibility
        of voluntary recall of mental events, singly, or in clusters, of varying
        degrees of complexity, such as memories, sensation, feelings or
        attitudes.” Spiegel et al, Dissociation: Culture, Mind, Body; American
        Psychiatric Press, 1994, page 60.

        Medication masked many of Mrs. Montgomery’s more superficial
        symptoms of common trauma, but prior to an appropriate medication
        regimen first initiated at the Federal Medical Center at Carswell
        (BOP) after her trial, she was irritable and experienced outbursts of

                                          78
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 79 of 90 PageID #: 195



        anger, she was unable to concentrate, she was hypervigilant, she
        suffered generalized anxiety, and she demonstrated physiological
        signs of distress (shortness of breath, sweating, dry mouth, dizziness,
        and gastrointestinal distress). Mrs. Montgomery has improved while
        taking antipsychotic medications. She described the effect of this
        potent medication as organizing, allowing her to complete tasks and
        to recall more effectively. She is better able to maintain a reality base.
        This pharmacologic response is a good indication of antipsychotic
        response, rendering her more constantly in touch with reality.

        Despite Risperdal’s success in controlling Mrs. Montgomery’s
        psychotic symptomology while she was in a supportive environment,
        medication alone cannot be expected to prevent flashbacks, re-
        experiencing, dissociation, and psychosis in the face of new-and
        ultimate- trauma, that which she feared for so many years, starting so
        young. Where Mrs. Montgomery’s close association with the women
        of her pod previously provided support and helped her stay grounded
        in reality, the loss of that community withdraws the most important
        additional layer of support, an environment she could trust to be
        stable, consistent, and caring. From the BOP records of her current
        conditions of confinement, it is apparent that Mrs. Montgomery is
        now encountering many of the components of her prior torture, that
        is, isolation, loss of bodily autonomy, exposure to constant
        surveillance, and threat of impending death. In the face of such
        existential stress, medication, alone, does not prevent her from being
        recapitulated into psychosis.

        Given these conditions, Mrs. Montgomery’s lawyers unsurprisingly
        report a reemergence of psychotic symptomology since Mrs.
        Montgomery’s placement on death watch. Mrs. Montgomery has
        admitted to auditory hallucinations, specifically repeatedly hearing
        her dead mother’s voice. She is having nightmares she cannot recount
        because they are too terrifying. She endorses extreme dissociative
        symptomology: multiple episodes of lapses of time, feeling outside
        herself, and the sensation of existing in a house in her mind like the
        one to which she went while being raped as a teenager. She believes
        she has received messages from God in a dot-to-dot drawing that she
        was provided by the BOP. Finally, Mrs. Montgomery appears to have

                                            79
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 80 of 90 PageID #: 196



        lost contact with reality, believing that the BOP psychologist,
        specifically a Dr. Opesso, suggested that she should kill herself in
        order to “fuck with the government.” Mrs. Montgomery’s claim is not
        supported by Dr. Opesso’s clinical notes and certainly is inconsistent
        with any acceptable clinical practice.

        • Affective Mood Disorder further compromises Mrs. Montgomery’s
        rationality

        The course of Ms. Montgomery’s behavior and symptomology also
        meets criteria for Bipolar I Disorder, Most Recent Episode Depressed,
        Severe with Psychotic Features. She has demonstrated mood lability,
        impulsive judgment, disinhibition, depressive episodes, persecutory
        delusions, irritability, agitation, euphoria during manic and hypo
        manic episodes, and visual and auditory hallucinations. As stated,
        above, she has such a strong propensity for loss of reality, it is her
        baseline state. Though she carried the diagnosis of bipolar disorder
        throughout much of her incarceration, the BOP determined that this
        condition “resolved” on August 14, 2014, following the successful
        resection of her thyroid. Treatment on mood stabilizers such as Levo-
        Thyroxine, Amytriptiline (technically used for cardiac stabilization,
        yet it is a Tricylic antidepressant), and Mirtazepine, was much less
        successful than on the atypical antipsychotic Risperdal. Mrs.
        Montgomery’s failed antidepressant trial support a diagnosis of
        Bipolar Disorder. Antidepressants are known to initiate the “manic
        switch,” an elevation of mood with irritability, impaired judgment,
        and other hypomanic and manic symptoms. Her Thyroid disease and
        treatment, rather than ameliorating her Bipolar Disorder, as discussed
        in her 2017 BOP records, actually supports a diagnosis of Bipolar
        Disorder. Thyroid dysfunction is common in mood disorders and L-
        thyroxine, a thyroid replacement hormone, is used in the stabilization
        of mood disorders, especially Bipolar Disorder.

        As with the expected effect of her brain impairments and her trauma
        history, Mrs. Montgomery’s symptoms of cognitive impairment and
        mental illness have resurfaced with the withdrawal of therapeutic
        supports and in the face of extreme stress.


                                          80
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 81 of 90 PageID #: 197



        Conclusions

        Mrs. Montgomery has a long-standing history of serious brain
        impairments, exposure to extreme trauma consistent with torture,
        affective mood disorder, and psychosis. These disorders have
        interacted synergistically and have historically accounted for Mrs.
        Montgomery’s mood lability; loss of contact with reality, which in its
        mildest form is dissociation and in its most extreme form is
        psychosis; and impaired memory, judgment, insight, and cognition.
        Prior to her incarceration, the interplay and severity of these multiple
        impairments resulted in her inability to perform basic activities of
        daily life, to care for herself or her family, and to act rationally and
        logically. She has dysfunction in her neurological systems, including
        her motor functioning, significant attentional problems, limbic
        dysfunction, memory, and visual dysfunction. These symptoms affect
        her behavior at all times, disrupting her ability to function normally.

        Within the prison context, Mrs. Montgomery has found some relief
        from the most severe symptoms of psychosis. The introduction of the
        antipsychotic medication, risperidone, in 2009, accounts for some
        of—but not all—the improvement in her functioning. In addition to
        finding a medication that addresses some of the symptoms of Mrs.
        Montgomery’s thought disorder, the absence of sexual threat and the
        presence of a supportive community around Mrs. Montgomery in the
        admin unit, comprised of a relatively small, set group of women as
        well as the highly repetitive and unchallenging tasks with which she
        occupies her time, also have accounted to the greatest degree for her
        ability to remain largely in contact with reality. The effect of
        medication and supports on Mrs. Montgomery’s function is best
        conceived as a net providing a safer context that has allowed her to
        function more successfully, but neither the supportive environment
        nor the medication has changed her underlying condition.

        It is my understanding that Mrs. Montgomery’s context changed
        dramatically on October 16, 2020 with the warden’s reading of her
        execution warrant. The documents provided by the BOP specify that
        since that time she has been confined almost exclusively (except for
        showers and, since December 3,2020, for 5 hours of outdoor
                                           81
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 82 of 90 PageID #: 198



        recreation a week) to a suicide cell—cut off from her community as
        well as from hernormal activities (laundry, handicrafts, regular
        exercise, access to her Mp3 player, etc.). The records reflect a high
        degree of observation—guards recording her activities on 15-minute
        interval throughout the day and night, including observation when she
        showers and toilets. Her sleep has been disrupted, both by the
        continuous lighting of her cell, and by the withholding of her C-pap
        machine. Initially her sense of bodily integrity was violated through
        the withholding of clothing and undergarments

        Mrs. Montgomery’s environmental support protected her fragile
        mental state. Medications could not provide the emotional and
        cognitive underpinnings to maintain her reality-based functioning.
        Such actions as the involuntary removal of her wedding ring only
        reinforced the trauma she had suffered, and she is now
        reexperiencing. Whatever the intended therapeutic or safety purpose
        of these interventions, their effect on Mrs. Montgomery was to
        remove the supports that have allowed her to maintain a fragile hold
        on reality.

        Since that time, it appears that Mrs. Montgomery psychotic
        symptomology has begun to break through. She is experiencing
        extreme dissociative symptoms as well as hallucinations. Both
        dissociation and hallucinations undermine perceptions of reality,
        depriving those who suffer such symptoms of rationality.
        My answers to the referral questions are as follows:

        •Based on your knowledge of Mrs. Montgomery’s history as well
        as the reports of counsel regarding her current symptomology, is
        Mrs. Montgomery able to form a rational understanding of the
        State’srationale for her execution as required by Ford v.
        Wainwright, 477 U.S.399 (1986)?

        In my professional opinion, which I hold to a reasonable degree of
        psychiatric certainty, Lisa Montgomery is unable to rationally
        understand the government’s rationale for her execution as required
        by Ford v. Wainwright, 477 U.S.399 (1986). Mrs. Montgomery’s
        grasp of reality has always been tenuous: medication and the stable,

                                          82
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 83 of 90 PageID #: 199



        supportive environment of her confinement over the past decade
        have allowed her to appear psychologically intact, though her
        baseline perceptions of reality are always distorted due to her brain
        impairments and trauma history. Mrs.Montgomery’s attorney’s
        observations—limited though they are—indicate that Mrs.
        Montgomery is further disconnected from reality, precluding
        a“rational understanding” of “the State’s rationale for [her]
        execution.”Panetti v. Quaterman, 551 U.S. 930, 958-59 (2007).

        •How would an in-person evaluation of Mrs. Montgomery
        further inform or refine your opinions?

        Mrs. Montgomery’s impairments cause symptoms that, by their
        very nature, are highly individual, based on her history, and require
        both clinical experience with psychosis and an in-depth
        understanding of the subject. Some psychosis is florid and readily
        recognizable even by lay people—however in the past, Mrs.
        Montgomery’s psychosis has been largely marked by negative
        symptomology rather than more overt manifestations. Mrs.
        Montgomery’s problems with perception frequently manifest as
        staring, lengthy pauses, and a distant affect. Whether and when her
        baseline dissociation crosses the line into a true disconnect with
        reality almost inevitably evades detection by phone and requires a
        person-to-person clinical interview, where nuanced physical and
        emotional cues can be recognized, probed, and placed in proper
        perspective. Zoom interviews are limited in their ability to pick up
        all but the most obvious psychiatric symptoms. They also do not
        allow a physical examination, which would be helpful in
        determining deterioration of executive functioning anatomy. While
        the symptoms reported by counsel indicate that Mrs. Montgomery
        has decompensated such that she is experiencing positive symptoms
        of psychosis (hearing voices and perceiving events not based in
        reality), an in-person forensic evaluation of Mrs. Montgomery
        would allow me to present a more complete picture of the ways in
        which her impairments render her incompetent under Ford.

  App. F (footnotes omitted)

        Executing Mrs. Montgomery would violate the Eighth Amendment.

                                           83
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 84 of 90 PageID #: 200



                            CLAIM II: DUE PROCESS

        All other allegations in this pleading are incorporated into this Claim.

        The Supreme Court insists

        upon unfettered presentation of relevant information, before the
        final fact antecedent to execution has been found....[C]onsistent
        with the heightened concern for fairness and accuracy that has
        characterized our review of the process requisite to the taking of a
        human life, we believe that any procedure that precludes the
        prisoner or his counsel from presenting material relevant to his
        sanity or bars consideration of that material by the factfinder is
        necessarily inadequate.

  Ford, 477 U.S. at 414 (plurality decision)(citation omitted)(emphasis added).

  The right to counsel and to experts to assist in gathering and presenting material

  relevant to incompetence to be executed claims is indisputable. When

  developing evidence about a federal constitutional violation, particularly when

  the evidence would at least temporarily stop a person from being executed,

  cannot turn on arbitrary considerations. Unlike other federal constitutional

  challenges,195 a Ford claim is not cognizable until “execution is imminent,”

  Panetti, 551 U.S. at 949, meaning “about to happen.”196 When an execution


        195
           For example, ineffective assistance of counsel (Strickland v. Washington,
  466 U.S. 668 (1984)) and government suppression of material exculpatory
  evidence (Brady v. Maryland, 373 U.S. 88 (1963)) claims must be brought in a
  first 2255 proceeding.

         See Black’s Law Dictionary, Ninth Ed., 2009, Garner, B., ed., p. 450
        196


  (“imminent danger. (16c) 1. An immediate, real threat to one's safety that justifies
                                           84
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 85 of 90 PageID #: 201



  becomes “immediate,” individuals can be at risk of deteriorations in their mental

  states. Cf. Panetti, 551 U.S. at 943. Thus, now is when mental health experts

  would need to conduct the most meaningful evaluations of Mrs. Montgomery.

  See Section IVB, supra.


        Appointed counsel and their experts are unable to evaluate Mr.

  Montgomery face-to-face--without risking their lives.197 Enforcement of the

  Constitution cannot be suspended because of a deadly virus.198 Habeas corpus

  “protects the tights of the detained by affirming the duty of the Judiciary to call


  the use of force in self-defense.”).

          Mrs. Montgomery’s attorneys Harwell and Henry contracted Covid
        197


  precisely because they traveled to and met with Lisa Montgomery. And Dr.
  Woods is

        73 years of age and am considered at high risk of COVID-19
        infection and at a much-heightened risk of complications from
        infection. I also have several underlying conditions in addition to my
        age which require me to be extra vigilant including that I am currently
        in treatment for prostate cancer which necessitates on-going
        immunosuppressant therapy. My doctor has ordered me not to travel
        due to my health concerns (regardless of the pandemic) for at least 4
        months, depending upon potential effects of hormonal, antiandrogen,
        and immunotherapy.

  App. F. Dr. Porterfield also cannot travel. App. F.

         On January 7, 2021, almost 4,100 people died in the United States from
        198


  Covid. NYT, 1/8/21, at 1.


                                            85
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 86 of 90 PageID #: 202



  the jailer to account...The Laws and Constitution are designed to survive, and

  remain in force, in extraordinary times.” Boumediene V. Bush, 533 S.Ct. 723,

  739-40, 743, 754, 798(2008)(emphases added).


        Terre Haute USP, where Mrs. Montgomery is scheduled for execution,

  recently became the most COVID-19 infected institution in the federal prison

  system, with 281 active inmate cases. 199 That number has risen to 344 active

  inmate cases.200 The numbers are likely higher than what the BOP is reporting,

  as a result of an ineffective testing campaign by the BOP.201 In the entire Terre

  Haute campus, the BOP lists 357 inmates and 21 staff members who are

  currently positive for COVID-19, with a total of 736 inmates having recovered

  from COVID-19, across the campus. 202 At Terre Haute FCI, 13 inmates and 18




        199
           Lisa Trigg, “COVID-19 soars at Terre Haute federal prison complex; death
  row inmates infected” Terre Haute, Ind. Tribune-Star, Dec. 22, 2020 (last accessed Dec.
  29, 2020).

        200
              https://www.bop.gov/coronavirus/index.jsp (last accessed Jan. 2, 2021).
        201
           See Trigg, supra, at fn. 13; See also CDC, Mass Testing for SARS-CoV-2
  in 16 Prisons and Jails — Six Jurisdictions, United States, April–May 2020,
  available at https://www.cdc.gov/mmwr/volumes/69/wr/mm6933a3.htm (accessed
  Sep. 2, 2020).

        202
              https://www.bop.gov/coronavirus/index.jsp (last accessed Jan. 2, 2021).

                                                86
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 87 of 90 PageID #: 203



  staff members currently are infected with COVID-19.203 Nationwide, there are

  7,220 federal inmates and 1,714 BOP staff who have confirmed positive test

  results for COVID-19, with 179 federal inmate deaths and 2 BOP staff member

  death attributed to COVID-19.204


        While the BOP has attempted to reduce the spread of the virus, it

  continues to ravage the federal prison system and the rate of infection is far

  higher within the BOP compared to the community at large. In addition, while a

  seemingly low percentage of inmates have contracted COVID-19 in comparison

  to the total population of inmates, the virus is highly contagious and once an

  infection occurs in a prison, it is extremely hard to contain.205


        The federal prison are unable to protect visitors to inmates. If the Court

  concludes that an insufficient showing of incompetence under



        203
            Id. The BOP reported numbers, located on the BOP's COVID-19 historic
  dashboard, shows a massive spike in cases at Carswell at the beginning of July and
  then in late July, and 35 current cases. Counsel has reason to believe the numbers
  are much higher. The Carswell testing data shows no meaningful numbers of
  testing after the late July spike in cases.
        204
              Id.

          See https://www.hopkinsmedicine.org/health/conditions-and-
        205


  diseases/coronavirus/first-andsecond-waves-of-coronavirus (accessed
  October 26, 2020)
                                            87
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 88 of 90 PageID #: 204



  Ford/Panetti/Montgomery has been made, or that access by Mrs. Montgomery to

  attorneys and experts is axiomatic under the law, then the Court should stay the

  execution until such time as lawyers and experts can more effectively perform.

  Counsel has asked the DOJ to withdraw the execution date given all of these

  impediments to the Courts; DOJ declined.


        Under these extraordinary circumstances, it would violate Due Process to

  execute Mrs. Montgomery.


                           VI. PRAYER FOR RELIEF


        Wherefore, in order to prevent Defendants from violating Mrs.

  Montgomery’s rights under the Fifth and Eighth Amendments to the U.S.

  Constitution as alleged above, Mrs. Montgomery requests that the Court:


        1.    Issue a judgment declaring that Mrs. Montgomery is currently
              incompetent to be executed and that executing her in her present
              condition violates her rights as guaranteed by the Fifth and Eighth
              Amendments to the United States Constitution.

        2.    Stay her execution in order to conduct a full and fair evidentiary
              hearing (when one can occur) to determine whether Mrs.
              Montgomery is currently competent to be executed under the
              Eighth Amendment to the United States Constitution.

        3.    Enter an injunction preventing her execution during any period of
              incompetency, and lasting until such time as her competency may
              be restored.

                                          88
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 89 of 90 PageID #: 205



        4.   Grant further relief as the Court deems just and proper.


                                              Respectfully submitted,

                                              KELLEY J. HENRY

                                              Supervisory Asst. Federal Public
                                              Defender

                                              AMY D. HARWELL

                                              Assistant Chief, Capital Habeas
                                              Unit

                                              OFFICE OF FEDERAL PUBLIC
                                              DEFENDER, MIDDLE, DISTRICT
                                              OF TENNESSEE

                                              810 Broadway, Suite 200 Nashville,
                                              TN 37203

                                              (615) 736-5047



                                              LISA G. NOURI

                                              2526 Holmes

                                              Kansas City, MO 64108

                                              (816) 875-0448

                                              BY: /s/ Kelley J. Henry

                                              Counsel for Mrs. Montgomery




                                         89
Case 2:21-cv-00020-JPH-DLP Document 11 Filed 01/09/21 Page 90 of 90 PageID #: 206



                          CERTIFICATE OF SERVICE

         I, Kelley J. Henry, certify that a true and correct copy of the foregoing was
  served via email to opposing counsel: Brian P. Casey and Alan Simpson,
  Assistant United States Attorneys, Western District of Missouri, 400 E. Ninth
  Street, Room 5510, Kansas City, MO 64106 on this the 9th day of January,
  2021.

                                   By: /s/ Kelley J. Henry




                                            90
